Exhibit 10.33

EXECUTION COPY

Published CUSIP Number: 893419AA9
Revolving Credit CUSIP Number: 893419AB7

$150,000,000

CREDIT AGREEMENT

dated as of September 29, 2006,

by and among

TRANSACTION SYSTEMS ARCHITECTS, INC.,
as Borrower,

the Lenders referred to herein,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

BANK OF AMERICA, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
each as a Syndication Agent

and

LASALLE BANK NATIONAL ASSOCIATION,
CITIZENS BANK OF MASSACHUSETTS,
each as a Documentation Agent

WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Manager

 

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

SECTION 1.1

Definitions

 

1

 

SECTION 1.2

Other Definitions and Provisions

 

21

 

SECTION 1.3

Accounting Terms

 

21

 

SECTION 1.4

UCC Terms

 

21

 

SECTION 1.5

Rounding

 

22

 

SECTION 1.6

References to Agreement and Laws

 

22

 

SECTION 1.7

Times of Day

 

22

 

SECTION 1.8

Letter of Credit Amounts

 

22

 

 

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

 

22

 

 

 

 

SECTION 2.1

Revolving Credit Loans

 

22

 

SECTION 2.2

Swingline Loans

 

23

 

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

 

24

 

SECTION 2.4

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

 

25

 

SECTION 2.5

Permanent Reduction of the Commitments

 

26

 

SECTION 2.6

Termination of Revolving Credit Facility

 

27

 

SECTION 2.7

Increase of Revolving Credit Commitment

 

27

 

SECTION 2.8

Optional Incremental Term Loans

 

29

 

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

 

31

 

 

 

 

SECTION 3.1

L/C Commitment

 

31

 

SECTION 3.2

Procedure for Issuance of Letters of Credit

 

32

 

SECTION 3.3

Commissions and Other Charges

 

32

 

SECTION 3.4

L/C Participations

 

33

 

SECTION 3.5

Reimbursement Obligation of the Borrower

 

33

 

SECTION 3.6

Obligations Absolute

 

34

 

SECTION 3.7

Effect of Letter of Credit Application

 

35

 

 

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS

 

35

 

 

 

 

SECTION 4.1

Interest

 

35

 

SECTION 4.2

Notice and Manner of Conversion or Continuation of Loans

 

36

 

SECTION 4.3

Fees

 

37

 

SECTION 4.4

Manner of Payment

 

37

 

SECTION 4.5

Evidence of Indebtedness

 

38

 

SECTION 4.6

Adjustments

 

38

 

SECTION 4.7

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

 

39

 

SECTION 4.8

Changed Circumstances

 

40

 

ii


--------------------------------------------------------------------------------


 

SECTION 4.9

Indemnity

 

40

 

SECTION 4.10

Increased Costs

 

41

 

SECTION 4.11

Taxes

 

42

 

SECTION 4.12

Mitigation Obligations; Replacement of Lenders

 

44

 

 

 

 

 

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

45

 

 

 

 

SECTION 5.1

Closing

 

45

 

SECTION 5.2

Conditions to Closing and Initial Extensions of Credit

 

45

 

SECTION 5.3

Conditions to All Extensions of Credit

 

48

 

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

48

 

 

 

 

SECTION 6.1

Representations and Warranties

 

48

 

SECTION 6.2

Survival of Representations and Warranties, Etc

 

55

 

 

 

 

 

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

 

56

 

 

 

 

SECTION 7.1

Financial Statements and Projections

 

56

 

SECTION 7.2

Officer’s Compliance Certificate

 

57

 

SECTION 7.3

Intentionally Omitted

 

57

 

SECTION 7.4

Other Reports

 

57

 

SECTION 7.5

Notice of Litigation and Other Matters

 

57

 

SECTION 7.6

Accuracy of Information

 

58

 

 

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

 

58

 

 

 

 

SECTION 8.1

Preservation of Corporate Existence and Related Matters

 

58

 

SECTION 8.2

Maintenance of Property

 

58

 

SECTION 8.3

Insurance

 

59

 

SECTION 8.4

Accounting Methods and Financial Records

 

59

 

SECTION 8.5

Payment and Performance of Obligations

 

59

 

SECTION 8.6

Compliance With Laws and Approvals

 

59

 

SECTION 8.7

Environmental Laws

 

59

 

SECTION 8.8

Compliance with ERISA

 

60

 

SECTION 8.9

Visits and Inspections

 

60

 

SECTION 8.10

Additional Subsidiaries

 

60

 

SECTION 8.11

Use of Proceeds.

 

60

 

SECTION 8.12

Further Assurances

 

61

 

 

 

 

 

ARTICLE IX FINANCIAL COVENANTS

 

61

 

 

 

 

SECTION 9.1

Total Leverage Ratio

 

61

 

SECTION 9.2

Interest Coverage Ratio

 

61

 

 

 

 

 

ARTICLE X NEGATIVE COVENANTS

 

61

 

 

 

 

SECTION 10.1

Limitations on Indebtedness

 

61

 

SECTION 10.2

Limitations on Liens

 

63

 

SECTION 10.3

Limitations on Loans, Advances, Investments and Acquisitions

 

64

 

SECTION 10.4

Limitations on Mergers and Liquidation

 

66

 

iii


--------------------------------------------------------------------------------


 

SECTION 10.5

Limitations on Sales of Assets

 

66

 

SECTION 10.6

Restricted Payments.

 

67

 

SECTION 10.7

Limitations on Exchange and Issuance of Capital Stock

 

67

 

SECTION 10.8

Transactions with Affiliates

 

68

 

SECTION 10.9

Certain Accounting Changes; Organizational Documents

 

68

 

SECTION 10.10

Amendments of Subordinated Indebtedness

 

68

 

SECTION 10.11

Restrictive Agreements

 

68

 

SECTION 10.12

Nature of Business

 

68

 

 

 

 

 

ARTICLE XI DEFAULT AND REMEDIES

 

69

 

 

 

 

SECTION 11.1

Events of Default

 

69

 

SECTION 11.2

Remedies

 

71

 

SECTION 11.3

Rights and Remedies Cumulative; Non-Waiver; etc

 

72

 

SECTION 11.4

Crediting of Payments and Proceeds

 

72

 

SECTION 11.5

Administrative Agent May File Proofs of Claim

 

73

 

 

 

 

 

ARTICLE XII THE ADMINISTRATIVE AGENT

 

74

 

 

 

 

SECTION 12.1

Appointment and Authority

 

74

 

SECTION 12.2

Rights as a Lender

 

74

 

SECTION 12.3

Exculpatory Provisions

 

74

 

SECTION 12.4

Reliance by the Administrative Agent

 

75

 

SECTION 12.5

Delegation of Duties

 

75

 

SECTION 12.6

Resignation of Administrative Agent

 

75

 

SECTION 12.7

Non-Reliance on Administrative Agent and Other Lenders

 

76

 

SECTION 12.8

No Other Duties, etc

 

77

 

SECTION 12.9

Collateral and Guaranty Matters.

 

77

 

 

 

 

 

ARTICLE XIII MISCELLANEOUS

 

77

 

 

 

 

SECTION 13.1

Notices

 

77

 

SECTION 13.2

Amendments, Waivers and Consents

 

79

 

SECTION 13.3

Expenses; Indemnity

 

80

 

SECTION 13.4

Right of Setoff

 

82

 

SECTION 13.5

Governing Law

 

82

 

SECTION 13.6

Waiver of Jury Trial

 

84

 

SECTION 13.7

Reversal of Payments

 

84

 

SECTION 13.8

Injunctive Relief; Punitive Damages

 

84

 

SECTION 13.9

Accounting Matters

 

84

 

SECTION 13.10

Successors and Assigns; Participations

 

85

 

SECTION 13.11

Confidentiality

 

88

 

SECTION 13.12

Performance of Duties

 

89

 

SECTION 13.13

All Powers Coupled with Interest

 

89

 

SECTION 13.14

Survival of Indemnities

 

89

 

SECTION 13.15

Titles and Captions

 

89

 

SECTION 13.16

Severability of Provisions

 

89

 

SECTION 13.17

Counterparts

 

89

 

SECTION 13.18

Integration

 

89

 

iv


--------------------------------------------------------------------------------


 

SECTION 13.19

Term of Agreement

 

90

 

SECTION 13.20

Advice of Counsel, No Strict Construction

 

90

 

SECTION 13.21

USA Patriot Act

 

90

 

SECTION 13.22

Inconsistencies with Other Documents; Independent Effect of Covenants

 

90

 

v


--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

 

Exhibit A-1

-

 

Form of Revolving Credit Note

Exhibit A-2

-

 

Form of Swingline Note

Exhibit B

-

 

Form of Notice of Borrowing

Exhibit C

-

 

Form of Notice of Account Designation

Exhibit D

-

 

Form of Notice of Prepayment

Exhibit E

-

 

Form of Notice of Conversion/Continuation

Exhibit F

-

 

Form of Officer’s Compliance Certificate

Exhibit G

-

 

Form of Assignment and Assumption

Exhibit H

-

 

Form of Subsidiary Guaranty Agreement

 

 

SCHEDULES

 

 

 

 

 

 

 

 

Schedule 6.1(a)

-

 

Jurisdictions of Organization and Qualification

Schedule 6.1(b)

-

 

Subsidiaries and Capitalization

Schedule 6.1(h)

-

 

ERISA Plans

Schedule 6.1(i)

-

 

Labor and Collective Bargaining Agreements

Schedule 6.1(q)

-

 

Indebtedness and Guaranty Obligations

Schedule 6.1(r)

-

 

Class Action Suit

Schedule 10.1

-

 

Existing Subsidiary Indebtedness

Schedule 10.2

-

 

Existing Liens

Schedule 10.3

-

 

Existing Loans, Advances and Investments

Schedule 10.8

-

 

Transactions with Affiliates

 

vi


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of September 29, 2006, by and among TRANSACTION
SYSTEMS ARCHITECTS, INC., a Delaware corporation (the “Borrower”), the lenders
who are or may become a party to this Agreement (collectively, the “Lenders”)
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders, BANK OF AMERICA, N.A. and U.S. BANK
NATIONAL ASSOCIATION, each as a Syndication Agent and LASALLE BANK NATIONAL
ASSOCIATION and CITIZENS BANK OF MASSACHUSETTS, each as a Documentation Agent.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.1         Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Borrower, a Subsidiary of the Borrower) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries.  As
used in this definition, the term “control” means (a) the power to vote five
percent (5%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof.  On the Closing Date,
the Aggregate Commitment shall be $150,000,000.


--------------------------------------------------------------------------------


“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

 

 

 

 

 

Revolving Credit
Loans

Pricing
Level

 

Consolidated Total Leverage
Ratio

 

Commitment
Fee

 

LIBOR
Rate +

 

Base Rate
+

 

 

 

 

 

 

 

 

 

I

 

Greater than or equal to 2.25 to 1.00

 

0.300%

 

1.375%

 

0.125%

II

 

Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00

 

0.250%

 

1.000%

 

0.000%

III

 

Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00

 

0.200%

 

0.875%

 

0.000%

IV

 

Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00

 

0.175%

 

0.750%

 

0.000%

V

 

Less than 0.75 to 1.00

 

0.150%

 

0.625%

 

0.000%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to Section
7.2 for the most recently ended fiscal quarter of the Borrower; provided that
(a) the Applicable Margin shall be based on Pricing Level IV until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 7.2 for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding such Calculation
Date.  The Applicable Margin shall be effective from one Calculation Date until
the next Calculation Date.  Any adjustment in the Applicable Margin shall be
applicable to all Revolving Credit Loans and Swingline Loans then existing or
subsequently made or issued.

2


--------------------------------------------------------------------------------


If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Lenders determine that
(a) the Consolidated Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (b) a proper calculation of the
Consolidated Total Leverage Ratio would have resulted in different pricing for
any period, then (i) if the proper calculation of the Consolidated Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, and (ii) if the proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
lower pricing for such period, the Lenders shall have no obligation to repay any
interest or fees to the Borrower; provided that if, as a result of any
restatement or other event, a proper calculation of the Consolidated Total
Leverage Ratio would have resulted in higher pricing for one or more periods and
lower pricing for one or more other periods (due to the shifting of income or
expenses from one period to another period or any similar reason), then the
amount payable by the Borrower pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all such periods.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.

“Available Commitment” means an amount equal to (a) the Aggregate Commitment
less (b) the aggregate amount of all Extensions of Credit.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the sum
of the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

3


--------------------------------------------------------------------------------


“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” has the meaning assigned thereto in Section 10.3(b).

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty percent (30%) of the Capital
Stock or thirty percent (30%) of the voting power of the Borrower entitled to
vote in the election of members of the board of directors of the Borrower or (b)
there shall have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $25,000,000 any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Class Action Suit” means that certain class action lawsuit captioned as Desert
Orchid Partners v. Transaction Systems Architects, Inc., et al. filed in the
U.S. District Court for the

4


--------------------------------------------------------------------------------


District of Nebraska and more particularly described in the Borrower’s 10-Q for
the fiscal quarter ended June 30, 2006 and Schedule 6.1(r).

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
and/or Incremental Term Loan Commitment, as applicable.

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Revolving Credit Commitment Percentage or Incremental Term Loan Percentage, as
applicable.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income and franchise taxes, (ii) Consolidated
Interest Expense, (iii) amortization, depreciation and other non-cash charges 
including, without limitation, non-cash equity compensation expenses (except to
the extent that such non-cash charges are reserved for cash charges to be taken
in the future), (iv) extraordinary losses (other than from discontinued
operations) and (v) Transaction Costs less (c) interest income and any
extraordinary or non-cash gains.  For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a pro forma basis, in a manner reasonably acceptable
to the Administrative Agent, to include, as of the first day of any applicable
period, any acquisition closed during such period, including, without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses of any acquisition closed during such period calculated on a basis
consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) fiscal quarters ending on or
immediately prior to such date.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

5


--------------------------------------------------------------------------------


“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Borrower or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of such Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (i) is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Incremental Term Loan Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, any Incremental Term Loan, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disregarded Foreign Entity” means any Foreign Subsidiary that is a “disregarded
foreign entity” as defined in the Code.

6


--------------------------------------------------------------------------------


“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which (a) is maintained
for employees of any Credit Party or any ERISA Affiliate or (b) has at any time
within the preceding six (6) years been maintained for the employees of any
Credit Party or any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, written claims, liens, written
accusations, written allegations, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules, regulations and published interpretations thereunder, each as amended or
modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

7


--------------------------------------------------------------------------------


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Incremental Term
Loans made by such Lender then outstanding or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

8


--------------------------------------------------------------------------------


“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its affiliates dated August 23,
2006.

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on September 30.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental

9


--------------------------------------------------------------------------------


Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.

“Increasing Revolving Lender” has the meaning assigned thereto in Section 2.7.

“Incremental Term Lender” has the meaning assigned thereto in Section 2.8.

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of the Borrower in accordance with Section 2.8 and (b) as
to all Incremental Term Lenders, the aggregate commitment of all Incremental
Term Lenders to make Incremental Term Loans in accordance with Section 2.8.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Revolving Credit Maturity Date, but no earlier than thirty
(30) days after any Incremental Term Loan Notification Date (unless a shorter
period is agreed to by all the affected Incremental Term Lenders), on which each
of the Incremental Term Lenders makes Incremental Term Loans to the Borrower
pursuant to Section 2.8.

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.8.

“Incremental Term Loans” has the meaning assigned thereto in Section 2.8.

“Incremental Term Loan Note” means a promissory note made by the Borrower in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, and any amendments, supplements and
modifications thereto, any

10


--------------------------------------------------------------------------------


substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

“Incremental Term Loan Notification” means the written notice by the Borrower of
its request to borrow Incremental Term Loans pursuant to Section 2.8.

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP:


(A)           ALL LIABILITIES, OBLIGATIONS AND INDEBTEDNESS FOR BORROWED MONEY
INCLUDING, BUT NOT LIMITED TO, OBLIGATIONS EVIDENCED BY BONDS, DEBENTURES, NOTES
OR OTHER SIMILAR INSTRUMENTS OF ANY SUCH PERSON;


(B)           ALL OBLIGATIONS TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY OR
SERVICES OF ANY SUCH PERSON (INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS
UNDER NON-COMPETITION, EARN-OUT OR SIMILAR AGREEMENTS), EXCEPT TRADE PAYABLES
ARISING IN THE ORDINARY COURSE OF BUSINESS NOT MORE THAN NINETY (90) DAYS PAST
DUE;


(C)           THE ATTRIBUTABLE INDEBTEDNESS OF SUCH PERSON WITH RESPECT TO SUCH
PERSON’S OBLIGATIONS IN RESPECT OF CAPITAL LEASES AND SYNTHETIC LEASES
(REGARDLESS OF WHETHER ACCOUNTED FOR AS INDEBTEDNESS UNDER GAAP);


(D)           ALL INDEBTEDNESS OF ANY OTHER PERSON SECURED BY A LIEN ON ANY
ASSET OWNED OR BEING PURCHASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
(INCLUDING INDEBTEDNESS ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION
AGREEMENTS), WHETHER OR NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR IS LIMITED IN RECOURSE;


(E)           ALL GUARANTY OBLIGATIONS OF ANY SUCH PERSON;


(F)            ALL OBLIGATIONS, CONTINGENT OR OTHERWISE, OF ANY SUCH PERSON
RELATIVE TO THE FACE AMOUNT OF LETTERS OF CREDIT, WHETHER OR NOT DRAWN,
INCLUDING, WITHOUT LIMITATION, ANY REIMBURSEMENT OBLIGATION, AND BANKER’S
ACCEPTANCES ISSUED FOR THE ACCOUNT OF ANY SUCH PERSON;


(G)           ALL OBLIGATIONS OF ANY SUCH PERSON TO REDEEM, REPURCHASE,
EXCHANGE, DEFEASE OR OTHERWISE MAKE PAYMENTS IN RESPECT OF CAPITAL STOCK OF SUCH
PERSON; AND


(H)           ALL NET HEDGING OBLIGATIONS.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited

11


--------------------------------------------------------------------------------


liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.

“L/C Commitment” means the lesser of (a) $25,000,000 and (b) an amount equal to
the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Sections 2.7, 2.8 or 13.10.

“Lender Addition and Acknowledgement Agreement” means, each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.7 and/or Section 2.8 by the Borrower and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case,  acknowledged by the
Administrative Agent and each Subsidiary Guarantor, (a) setting forth the terms
and conditions of (i) any increase in the Revolving Credit Commitment pursuant
to Section 2.7 and/or (ii) any Incremental Term Loans pursuant to Section 2.8
and (b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.

12


--------------------------------------------------------------------------------


“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” has the meaning assigned thereto in Section 3.1.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Telerate Page 3750
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be reasonably determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.  Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =

LIBOR

 

 

 

1.00-Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Liquidity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the total amount of unrestricted cash on hand of the Borrower and
its Subsidiaries as of such date plus (b) the total amount of unrestricted Cash
Equivalents of the Borrower and its Subsidiaries as of such date plus (c) the
aggregate principal amount of the Available Commitment; provided that the
amounts set forth in clauses (a) and (b) above shall be determined in good faith
by the Borrower and certified as accurate by a Responsible Officer of the
Borrower.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, each Security Document
(if any), each Lender Addition and Acknowledgment Agreement (if any) and each
other document, instrument,

13


--------------------------------------------------------------------------------


certificate and agreement executed and delivered by the Borrower or any of its
Subsidiaries in connection with this Agreement or otherwise referred to herein
or contemplated hereby, all as may be amended, restated, supplemented or
otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Incremental Term Loans, if any, and “Loan” means any of
such Loans.

“Material Adverse Effect”  means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, or (b) the ability of any such
Person to perform its obligations under the Loan Documents to which it is a
party.

“Material Contract” means any contract or other agreement, written or oral, of
the Borrower or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.7 or Section 2.8 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Incremental Term Loan Notes, if any.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent,
in each case under any Loan Document or otherwise, with respect to any Loan or
Letter of Credit of every kind, nature and description,

14


--------------------------------------------------------------------------------


direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code.

“Permitted Acquisition” means any investment by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(A)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT ON
OR BEFORE THE CLOSING DATE OF SUCH ACQUISITION, EVIDENCE OF APPROVAL OF THE
ACQUISITION BY THE ACQUIREE’S BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OR
A COPY OF THE OPINION OF COUNSEL DELIVERED BY LEGAL COUNSEL TO THE ACQUIREE IN
CONNECTION WITH THE ACQUISITION WHICH EVIDENCES SUCH APPROVAL OR OPINES THAT
SUCH APPROVAL IS NOT REQUIRED;

(B)           (I) THE PERSON OR BUSINESS TO BE ACQUIRED SHALL BE IN A
SUBSTANTIALLY SIMILAR OR RELATED LINE OF BUSINESS AS THE BORROWER AND ITS
SUBSIDIARIES OR (II) THE ASSETS TO BE ACQUIRED SHALL BE USED BY THE BORROWER OR
ITS SUBSIDIARIES IN A BUSINESS WHICH IS SUBSTANTIALLY SIMILAR OR RELATED TO THE
LINE OF BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;

(C)           IF SUCH ACQUISITION INVOLVES THE BORROWER OR ANY SUBSIDIARY
GUARANTOR, THE BORROWER OR SUCH SUBSIDIARY GUARANTOR SHALL BE THE SURVIVING
PERSON AND NO CHANGE OF CONTROL SHALL HAVE BEEN EFFECTED THEREBY;

(D)           IF SUCH TRANSACTION INVOLVES THE ACQUISITION OF A NEW SUBSIDIARY,
THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT BY THE TIME
REQUIRED PURSUANT TO SECTION 8.10 SUCH DOCUMENTS AS ARE REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (THROUGH THE ADMINISTRATIVE
AGENT) PURSUANT TO SECTION 8.10;

15


--------------------------------------------------------------------------------


(E)           PRIOR TO THE PROPOSED CLOSING DATE OF SUCH ACQUISITION, THE
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICER’S
COMPLIANCE CERTIFICATE FOR THE MOST RECENT FISCAL QUARTER END PRECEDING SUCH
ACQUISITION DEMONSTRATING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
THERETO, PRO FORMA COMPLIANCE (AS OF THE DATE OF THE ACQUISITION AND AFTER
GIVING EFFECT THERETO AND ANY EXTENSIONS OF CREDIT MADE OR TO BE MADE IN
CONNECTION THEREWITH) WITH EACH COVENANT CONTAINED IN ARTICLE IX;

(F)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH ACQUISITION;

(G)           BOTH BEFORE AND AFTER GIVING EFFECT TO THE ACQUISITION AND ANY
EXTENSIONS OF CREDIT MADE IN CONNECTION WITH SUCH ACQUISITION, THE LIQUIDITY
AMOUNT SHALL BE GREATER THAN OR EQUAL TO $15,000,000; AND

(H)           AS OF THE CLOSING DATE OF THE ACQUISITION, THE PERSON OR BUSINESS
TO BE ACQUIRED SHALL NOT BE SUBJECT OR PARTY TO ANY MATERIAL PENDING OR
THREATENED LITIGATION.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“P&H” means P&H Solutions Inc., a Delaware corporation.

“P&H Acquisition” means the acquisition by the Borrower of all of the issued and
outstanding Capital Stock of P&H.

“P&H Purchase Agreement” means that certain Agreement and Plan of Merger
(together with the exhibits and the schedules thereto) dated as of August 28,
2006 between the shareholders of P&H, as sellers and the Borrower, as buyer.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders who hold in
aggregate more than fifty percent (50%) of the sum of (a) the Commitments and
(b) the

16


--------------------------------------------------------------------------------


aggregate outstanding Extensions of Credit under the Incremental Term Loans, or,
if the Credit Facility has been terminated pursuant to Section 11.2, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Credit
Party or any other officer of such Credit Party reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans for
the account of the Borrower hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such Revolving Credit Commitment may be
increased, reduced or modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II but excluding the Swingline Facility and any Incremental
Term Loan Facility established pursuant to Section 2.8.

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or before the Revolving Credit Maturity Date, but no earlier
than thirty (30) days after any Revolving Credit Increase Notification Date
(unless a shorter period is agreed to by all affected Increasing Revolving
Lenders), on which each of the Increasing Revolving Lenders increase (or, in the
case of New Revolving Lenders, provide) their respective Revolving Credit
Commitments to the Borrower pursuant to Section 2.7.

“Revolving Credit Increase Notification” means the written notice by the
Borrower of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.7.

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

17


--------------------------------------------------------------------------------


“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a)  September
29, 2011, (b) the date of termination by the Borrower pursuant to Section 2.5,
or (c) the date of termination of the Revolving Credit Commitment by the
Administrative Agent on behalf of the Lenders pursuant to Section 11.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit A-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission.

“Security Documents” means the collective reference to the Subsidiary Guaranty
Agreement and any collateral agreement or other agreement or writing pursuant to
which any Credit Party purports to pledge or grant a security interest in any
property or assets securing the Obligations or any such Person purports to
guaranty the payment and/or performance of the Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary subordinated in right and time of payment to
the Obligations and containing such other terms and conditions, in each case as
are satisfactory to the Required Lenders.

18


--------------------------------------------------------------------------------


“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency). 
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary of the
Borrower in existence on the Closing Date which is a party to the Subsidiary
Guaranty Agreement and any other Subsidiary of the Borrower which becomes a
party to a Subsidiary Guaranty Agreement pursuant to Section 8.10.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date executed by the Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit H, as amended, restated, supplemented or otherwise modified from
time to time.

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) an amount
equal to the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 12.6 and (b) the
Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

19


--------------------------------------------------------------------------------


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) the occurrence
with respect to any Pension Plan subject to Title IV of ERISA of a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan subject to Title IV of ERISA during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC under Section 4042 of ERISA, or (e) the occurrence of any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the imposition of a Lien on the assets of any Credit Party or any
ERISA Affiliate pursuant to Section 412 of the Code or Section 302 of ERISA, or
(g) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (h) the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Credit Facility, the P&H Acquisition and any other Permitted
Acquisition (including, without limitation, (a) any financing fees, merger and
acquisition fees (including consulting, advisory or brokerage fees), legal fees
and expenses, due diligence fees or any other fees and expenses during such
period in connection therewith and (b) the aggregate amount of all payments
funded from the earnings of the Borrower and its Subsidiaries and made during
such period in connection with the P&H Acquisition or any other Permitted
Acquisition, including, without limitation, indemnity payments, working capital
and purchase price adjustments, earn outs or other contingent payments), as
approved by the Administrative Agent.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

20


--------------------------------------------------------------------------------


“United States” means the United States of America.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

SECTION 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:  (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4         UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

21


--------------------------------------------------------------------------------


SECTION 1.5         Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6         References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.8         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


ARTICLE II


REVOLVING CREDIT FACILITY

SECTION 2.1         Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed an amount equal to the
Revolving Credit Commitment less the sum of all outstanding Swingline Loans and
L/C Obligations and (b) the principal amount of outstanding Revolving Credit
Loans from any Revolving Credit Lender to the Borrower shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment less such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations and outstanding Swingline Loans.  Each Revolving Credit Loan by
a Revolving Credit Lender shall be in a principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

22


--------------------------------------------------------------------------------



SECTION 2.2         SWINGLINE LOANS.


(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER
FROM TIME TO TIME FROM THE CLOSING DATE THROUGH, BUT NOT INCLUDING, THE
SWINGLINE TERMINATION DATE; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING SWINGLINE LOANS (AFTER GIVING EFFECT TO ANY AMOUNT REQUESTED), SHALL
NOT EXCEED THE LESSER OF (I) AN AMOUNT EQUAL TO THE REVOLVING CREDIT COMMITMENT
LESS THE SUM OF ALL OUTSTANDING REVOLVING CREDIT LOANS AND THE L/C OBLIGATIONS
AND (II) THE SWINGLINE COMMITMENT.


(B)           REFUNDING.

(I)            SWINGLINE LOANS SHALL BE REFUNDED BY THE REVOLVING CREDIT LENDERS
ON DEMAND BY THE SWINGLINE LENDER.  SUCH REFUNDINGS SHALL BE MADE BY THE
REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT
COMMITMENT PERCENTAGES AND SHALL THEREAFTER BE REFLECTED AS REVOLVING CREDIT
LOANS OF THE REVOLVING CREDIT LENDERS ON THE REGISTER.  EACH REVOLVING CREDIT
LENDER SHALL FUND ITS RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGE OF
REVOLVING CREDIT LOANS AS REQUIRED TO REPAY SWINGLINE LOANS OUTSTANDING TO THE
SWINGLINE LENDER UPON DEMAND BY THE SWINGLINE LENDER BUT IN NO EVENT LATER THAN
1:00 P.M. ON THE NEXT SUCCEEDING BUSINESS DAY AFTER SUCH DEMAND IS MADE.  NO
REVOLVING CREDIT LENDER’S OBLIGATION TO FUND ITS RESPECTIVE REVOLVING CREDIT
COMMITMENT PERCENTAGE OF A SWINGLINE LOAN SHALL BE AFFECTED BY ANY OTHER
REVOLVING CREDIT LENDER’S FAILURE TO FUND ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OF A SWINGLINE LOAN, NOR SHALL ANY REVOLVING CREDIT LENDER’S
REVOLVING CREDIT COMMITMENT PERCENTAGE BE INCREASED AS A RESULT OF ANY SUCH
FAILURE OF ANY OTHER REVOLVING CREDIT LENDER TO FUND ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OF A SWINGLINE LOAN.

(II)           THE BORROWER SHALL PAY TO THE SWINGLINE LENDER ON DEMAND THE
AMOUNT OF SUCH SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
CREDIT LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL THE OUTSTANDING SWINGLINE
LOANS REQUESTED OR REQUIRED TO BE REFUNDED.  IN ADDITION, THE BORROWER HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO CHARGE ANY ACCOUNT MAINTAINED BY THE
BORROWER WITH THE SWINGLINE LENDER (UP TO THE AMOUNT AVAILABLE THEREIN) IN ORDER
TO IMMEDIATELY PAY THE SWINGLINE LENDER THE AMOUNT OF SUCH SWINGLINE LOANS TO
THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING CREDIT LENDERS ARE NOT SUFFICIENT
TO REPAY IN FULL THE OUTSTANDING SWINGLINE LOANS REQUESTED OR REQUIRED TO BE
REFUNDED.  IF ANY PORTION OF ANY SUCH AMOUNT PAID TO THE SWINGLINE LENDER SHALL
BE RECOVERED BY OR ON BEHALF OF THE BORROWER FROM THE SWINGLINE LENDER IN
BANKRUPTCY OR OTHERWISE, THE LOSS OF THE AMOUNT SO RECOVERED SHALL BE RATABLY
SHARED AMONG ALL THE REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES (UNLESS THE AMOUNTS SO
RECOVERED BY OR ON BEHALF OF THE BORROWER PERTAIN TO A SWINGLINE LOAN EXTENDED
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OF WHICH
THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE IN THE MANNER REQUIRED PURSUANT TO
SECTION 12.3 AND WHICH SUCH EVENT OF DEFAULT HAS NOT BEEN WAIVED IN ACCORDANCE
WITH SECTION 13.2).  IF, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED
FROM ANY REVOLVING CREDIT LENDER SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OF ANY AMOUNT RECOVERED FROM THE SWINGLINE LENDER AS
PROVIDED IN THE PRECEDING SENTENCE, THE SWINGLINE LENDER RECEIVES ANY PAYMENT ON
ACCOUNT THEREOF, THE SWINGLINE LENDER

23


--------------------------------------------------------------------------------


WILL DISTRIBUTE TO SUCH REVOLVING CREDIT LENDER ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OF SUCH PAYMENT.

(III)          EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO REFUND SWINGLINE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
SECTION IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, NON-SATISFACTION OF THE
CONDITIONS SET FORTH IN ARTICLE V.  FURTHER, EACH REVOLVING CREDIT LENDER AGREES
AND ACKNOWLEDGES THAT IF PRIOR TO THE REFUNDING OF ANY OUTSTANDING SWINGLINE
LOANS PURSUANT TO THIS SECTION, ONE OF THE EVENTS DESCRIBED IN SECTION 11.1(I)
OR (J) SHALL HAVE OCCURRED, EACH REVOLVING CREDIT LENDER WILL, IMMEDIATELY UPON
DEMAND, PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN THE SWINGLINE LOAN TO BE
REFUNDED IN AN AMOUNT EQUAL TO ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
AGGREGATE AMOUNT OF SUCH SWINGLINE LOAN.  EACH REVOLVING CREDIT LENDER WILL
IMMEDIATELY TRANSFER TO THE SWINGLINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS,
THE AMOUNT OF ITS PARTICIPATION AND UPON RECEIPT THEREOF THE SWINGLINE LENDER
WILL DELIVER TO SUCH REVOLVING CREDIT LENDER A CERTIFICATE EVIDENCING SUCH
PARTICIPATION DATED THE DATE OF RECEIPT OF SUCH FUNDS AND FOR SUCH AMOUNT. 
WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY REVOLVING
CREDIT LENDER SUCH REVOLVING CREDIT LENDER’S PARTICIPATING INTEREST IN A
SWINGLINE LOAN, THE SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT THEREOF,
THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH REVOLVING CREDIT LENDER ITS
PARTICIPATING INTEREST IN SUCH AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH REVOLVING
CREDIT LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED).

SECTION 2.3         Procedure for Advances of Revolving Credit Loans and
Swingline Loans.


(A)           REQUESTS FOR BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE PRIOR WRITTEN NOTICE SUBSTANTIALLY IN THE FORM
OF EXHIBIT B (A “NOTICE OF BORROWING”) NOT LATER THAN 11:00 A.M. (I) ON THE SAME
BUSINESS DAY AS EACH BASE RATE LOAN AND EACH SWINGLINE LOAN AND (II) AT LEAST
THREE (3) BUSINESS DAYS BEFORE EACH LIBOR RATE LOAN, OF ITS INTENTION TO BORROW,
SPECIFYING (A) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY, (B)
THE AMOUNT OF SUCH BORROWING, WHICH SHALL BE, (X) WITH RESPECT TO BASE RATE
LOANS (OTHER THAN SWINGLINE LOANS) IN AN AGGREGATE PRINCIPAL AMOUNT OF
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (Y) WITH RESPECT
TO LIBOR RATE LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (Z) WITH RESPECT TO SWINGLINE LOANS
IN AN AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF, (C) WHETHER SUCH LOAN IS TO BE A REVOLVING CREDIT LOAN OR
SWINGLINE LOAN, (D) IN THE CASE OF A REVOLVING CREDIT LOAN WHETHER THE LOANS ARE
TO BE LIBOR RATE LOANS OR BASE RATE LOANS, AND (E) IN THE CASE OF A LIBOR RATE
LOAN, THE DURATION OF THE INTEREST PERIOD APPLICABLE THERETO.  A NOTICE OF
BORROWING RECEIVED AFTER 11:00 A.M. SHALL BE DEEMED RECEIVED ON THE NEXT
BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE REVOLVING
CREDIT LENDERS OF EACH NOTICE OF BORROWING.


(B)           DISBURSEMENT OF REVOLVING CREDIT LOANS AND SWINGLINE LOANS.  NOT
LATER THAN 1:00 P.M. ON THE PROPOSED BORROWING DATE, (I) EACH REVOLVING CREDIT
LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
BORROWER, AT THE ADMINISTRATIVE AGENT’S OFFICE IN FUNDS IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT, SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE REVOLVING CREDIT LOANS TO BE MADE

24


--------------------------------------------------------------------------------



ON SUCH BORROWING DATE AND (II) THE SWINGLINE LENDER WILL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE BORROWER, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
SWINGLINE LOANS TO BE MADE ON SUCH BORROWING DATE.  THE BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO DISBURSE THE PROCEEDS OF EACH
BORROWING REQUESTED PURSUANT TO THIS SECTION IN IMMEDIATELY AVAILABLE FUNDS BY
CREDITING OR WIRING SUCH PROCEEDS TO THE DEPOSIT ACCOUNT OF THE BORROWER
IDENTIFIED IN THE MOST RECENT NOTICE SUBSTANTIALLY IN THE FORM OF EXHIBIT C (A
“NOTICE OF ACCOUNT DESIGNATION”) DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE
AGENT OR AS MAY BE OTHERWISE AGREED UPON BY THE BORROWER AND THE ADMINISTRATIVE
AGENT FROM TIME TO TIME.  SUBJECT TO SECTION 4.7 HEREOF, THE ADMINISTRATIVE
AGENT SHALL NOT BE OBLIGATED TO DISBURSE THE PORTION OF THE PROCEEDS OF ANY
REVOLVING CREDIT LOAN REQUESTED PURSUANT TO THIS SECTION TO THE EXTENT THAT ANY
REVOLVING CREDIT LENDER HAS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS
REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REVOLVING CREDIT LOAN.  REVOLVING
CREDIT LOANS TO BE MADE FOR THE PURPOSE OF REFUNDING SWINGLINE LOANS SHALL BE
MADE BY THE REVOLVING CREDIT LENDERS AS PROVIDED IN SECTION 2.2(B).

SECTION 2.4         Repayment and Prepayment of Revolving Credit Loans and
Swingline Loans.


(A)           REPAYMENT ON REVOLVING CREDIT MATURITY DATE.  THE BORROWER HEREBY
AGREES TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF (I) ALL REVOLVING CREDIT
LOANS IN FULL ON THE REVOLVING CREDIT MATURITY DATE, AND (II) ALL SWINGLINE
LOANS IN ACCORDANCE WITH SECTION 2.2(B), TOGETHER, IN EACH CASE, WITH ALL
ACCRUED BUT UNPAID INTEREST THEREON.


(B)           MANDATORY PREPAYMENTS.  IF AT ANY TIME THE OUTSTANDING PRINCIPAL
AMOUNT OF ALL REVOLVING CREDIT LOANS PLUS THE SUM OF ALL OUTSTANDING SWINGLINE
LOANS AND L/C OBLIGATIONS EXCEEDS AN AMOUNT EQUAL TO THE REVOLVING CREDIT
COMMITMENT, THE BORROWER AGREES TO REPAY IMMEDIATELY UPON NOTICE FROM THE
ADMINISTRATIVE AGENT, BY PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE REVOLVING CREDIT LENDERS, EXTENSIONS OF CREDIT IN AN AMOUNT EQUAL TO SUCH
EXCESS WITH EACH SUCH REPAYMENT APPLIED FIRST TO THE PRINCIPAL AMOUNT OF
OUTSTANDING SWINGLINE LOANS, SECOND TO THE PRINCIPAL AMOUNT OF OUTSTANDING
REVOLVING CREDIT LOANS AND THIRD, WITH RESPECT TO ANY LETTERS OF CREDIT THEN
OUTSTANDING, A PAYMENT OF CASH COLLATERAL INTO A CASH COLLATERAL ACCOUNT OPENED
BY THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE REVOLVING CREDIT LENDERS IN
AN AMOUNT EQUAL TO THE AGGREGATE THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH
LETTERS OF CREDIT (SUCH CASH COLLATERAL TO BE APPLIED IN ACCORDANCE WITH SECTION
11.2(B)).  THE APPLICATION OF ANY PREPAYMENT OF REVOLVING CREDIT LOANS PURSUANT
TO THIS SECTION 2.4(B) SHALL BE MADE FIRST TO BASE RATE LOANS AND SECOND, TO
LIBOR RATE LOANS.


(C)           OPTIONAL PREPAYMENTS.  THE BORROWER MAY AT ANY TIME AND FROM TIME
TO TIME PREPAY REVOLVING CREDIT LOANS AND SWINGLINE LOANS, IN WHOLE OR IN PART,
WITH IRREVOCABLE PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT SUBSTANTIALLY
IN THE FORM OF EXHIBIT D (A “NOTICE OF PREPAYMENT”) GIVEN NOT LATER THAN 11:00
A.M. (I) ON THE SAME BUSINESS DAY AS EACH BASE RATE LOAN AND EACH SWINGLINE LOAN
AND (II) AT LEAST THREE (3) BUSINESS DAYS BEFORE EACH LIBOR RATE LOAN,
SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF
LIBOR RATE LOANS, BASE RATE LOANS, SWINGLINE LOANS OR A COMBINATION THEREOF,
AND, IF OF A COMBINATION THEREOF, THE AMOUNT ALLOCABLE TO EACH.  UPON RECEIPT OF
SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING
CREDIT LENDER.  IF ANY SUCH NOTICE IS

25


--------------------------------------------------------------------------------



GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SET FORTH IN SUCH NOTICE.  PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE AMOUNT
OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF WITH RESPECT
TO BASE RATE LOANS (OTHER THAN SWINGLINE LOANS), $5,000,000 OR A WHOLE MULTIPLE
OF $1,000,000 IN EXCESS THEREOF WITH RESPECT TO LIBOR RATE LOANS AND $100,000 OR
A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF WITH RESPECT TO SWINGLINE LOANS. 
A NOTICE OF PREPAYMENT RECEIVED AFTER 11:00 A.M. SHALL BE DEEMED RECEIVED ON THE
NEXT BUSINESS DAY.  EACH SUCH REPAYMENT SHALL BE ACCOMPANIED BY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO SECTION 4.9 HEREOF.


(D)           LIMITATION ON PREPAYMENT OF LIBOR RATE LOANS.  THE BORROWER MAY
NOT PREPAY ANY LIBOR RATE LOAN ON ANY DAY OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO UNLESS SUCH PREPAYMENT IS ACCOMPANIED BY ANY
AMOUNT REQUIRED TO BE PAID PURSUANT TO SECTION 4.9 HEREOF.


(E)           HEDGING AGREEMENTS.  NO REPAYMENT OR PREPAYMENT PURSUANT TO THIS
SECTION SHALL AFFECT ANY OF THE BORROWER’S OBLIGATIONS UNDER ANY HEDGING
AGREEMENT.

SECTION 2.5         Permanent Reduction of the Commitments.


(A)           VOLUNTARY REDUCTION.  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME, UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, TO PERMANENTLY REDUCE, WITHOUT PREMIUM OR
PENALTY, (I) THE ENTIRE REVOLVING CREDIT COMMITMENT AT ANY TIME OR (II) PORTIONS
OF THE REVOLVING CREDIT COMMITMENT, FROM TIME TO TIME, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT LESS THAN $3,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF.  ANY REDUCTION OF THE REVOLVING CREDIT COMMITMENT SHALL BE APPLIED TO
THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER ACCORDING TO ITS
REVOLVING CREDIT COMMITMENT PERCENTAGE.


(B)           CORRESPONDING PAYMENT.  EACH PERMANENT REDUCTION PERMITTED
PURSUANT TO THIS SECTION SHALL BE ACCOMPANIED BY A PAYMENT OF PRINCIPAL
SUFFICIENT TO REDUCE THE AGGREGATE OUTSTANDING REVOLVING CREDIT LOANS, SWINGLINE
LOANS AND L/C OBLIGATIONS, AS APPLICABLE, AFTER SUCH REDUCTION TO THE REVOLVING
CREDIT COMMITMENT AS SO REDUCED AND IF THE REVOLVING CREDIT COMMITMENT AS SO
REDUCED IS LESS THAN THE AGGREGATE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT,
THE BORROWER SHALL BE REQUIRED TO DEPOSIT CASH COLLATERAL IN A CASH COLLATERAL
ACCOUNT OPENED BY THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AGGREGATE
THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT.  SUCH CASH
COLLATERAL SHALL BE APPLIED IN ACCORDANCE WITH SECTION 11.2(B).  ANY REDUCTION
OF THE REVOLVING CREDIT COMMITMENT TO ZERO SHALL BE ACCOMPANIED BY PAYMENT OF
ALL OUTSTANDING REVOLVING CREDIT LOANS AND SWINGLINE LOANS (AND FURNISHING OF
CASH COLLATERAL SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR ALL L/C
OBLIGATIONS) AND SHALL RESULT IN THE TERMINATION OF THE REVOLVING CREDIT
COMMITMENT, THE SWINGLINE COMMITMENT, THE SWINGLINE FACILITY, THE L/C FACILITY
AND THE REVOLVING CREDIT FACILITY.  SUCH CASH COLLATERAL SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 11.2(B).  ALL COMMITMENT FEES ACCRUED UNTIL THE
EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT COMMITMENTS SHALL BE
PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.  IF THE REDUCTION OF THE
REVOLVING CREDIT COMMITMENT REQUIRES THE REPAYMENT OF ANY LIBOR RATE LOAN, SUCH
REPAYMENT SHALL BE ACCOMPANIED BY ANY AMOUNT REQUIRED TO BE PAID PURSUANT TO
SECTION 4.9 HEREOF.

26


--------------------------------------------------------------------------------


SECTION 2.6         Termination of Revolving Credit Facility.  The Revolving
Credit Facility shall terminate on the Revolving Credit Maturity Date.

SECTION 2.7         Increase of Revolving Credit Commitment.


(A)           AS AN ALTERNATIVE TO, OR IN ADDITION TO, SECTION 2.8 BELOW,
SUBJECT TO THE CONDITIONS SET FORTH BELOW, AT ANY TIME PRIOR TO THE REVOLVING
CREDIT MATURITY DATE, THE BORROWER SHALL HAVE THE RIGHT UPON NOT LESS THAN
THIRTY (30) DAYS’ (OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT) PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT
TO A REVOLVING CREDIT INCREASE NOTIFICATION, TO REQUEST AN INCREASE IN THE
REVOLVING CREDIT COMMITMENT IN AN AGGREGATE PRINCIPAL AMOUNT AS MAY BE SPECIFIED
BY THE BORROWER.  SUCH REVOLVING CREDIT INCREASE NOTIFICATION SHALL SPECIFY THE
APPLICABLE REVOLVING CREDIT INCREASE EFFECTIVE DATE.


(B)           INCREASES IN THE REVOLVING CREDIT COMMITMENT SHALL BE OBTAINED
FROM EXISTING REVOLVING CREDIT LENDERS OR NEW LENDERS THAT QUALIFY AS ELIGIBLE
ASSIGNEES (EACH SUCH NEW LENDER, COLLECTIVELY WITH THE EXISTING REVOLVING CREDIT
LENDERS PROVIDING INCREASED REVOLVING CREDIT COMMITMENTS, THE “INCREASING
REVOLVING LENDERS”), IN EACH CASE IN ACCORDANCE WITH THIS SECTION 2.7; PROVIDED
THAT NO LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE ANY PORTION OF SUCH
INCREASE.


(C)           THE FOLLOWING TERMS AND CONDITIONS SHALL APPLY TO EACH INCREASE IN
THE REVOLVING CREDIT COMMITMENT:

(I)            SUCH INCREASE IN THE REVOLVING CREDIT COMMITMENT PURSUANT TO THIS
SECTION 2.7 (AND ANY EXTENSIONS OF CREDIT MADE THEREUNDER) SHALL CONSTITUTE
OBLIGATIONS OF THE BORROWER AND SHALL BE GUARANTEED AND, IF APPLICABLE, SECURED
WITH THE OTHER EXTENSIONS OF CREDIT ON A PARI PASSU BASIS;

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER,
UPDATED FINANCIAL PROJECTIONS AND AN OFFICER’S COMPLIANCE CERTIFICATE, IN EACH
CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
DEMONSTRATING THAT, AS OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE AND AFTER
GIVING EFFECT TO ANY SUCH INCREASE IN THE REVOLVING CREDIT COMMITMENT (AND, IF
APPLICABLE, ANY SIMULTANEOUS INCREMENTAL TERM LOAN MADE PURSUANT TO SECTION 2.8)
AND ANY EXTENSIONS OF CREDIT MADE OR TO BE MADE IN CONNECTION THEREWITH (IT
BEING UNDERSTOOD THAT THE FULL PRINCIPAL AMOUNT OF SUCH INCREASE SHALL BE DEEMED
TO BE AN EXTENSION OF CREDIT TO BE MADE IN CONNECTION THEREWITH), THE BORROWER
WILL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
ARTICLE IX;

(III)          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AS OF THE APPLICABLE REVOLVING CREDIT INCREASE EFFECTIVE DATE AND
AFTER GIVING EFFECT TO SUCH INCREASE IN THE REVOLVING CREDIT COMMITMENT PURSUANT
TO THIS SECTION 2.7 (AND, IF APPLICABLE, ANY SIMULTANEOUS INCREMENTAL TERM LOAN
MADE PURSUANT TO SECTION 2.8) AND ANY EXTENSIONS OF CREDIT MADE IN CONNECTION
THEREWITH;

(IV)          THE REPRESENTATIONS AND WARRANTIES MADE BY EACH CREDIT PARTY IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS
OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE WITH THE SAME EFFECT AS IF MADE
ON AND AS OF SUCH DATE (OTHER THAN

27


--------------------------------------------------------------------------------


those representations and warranties that by their terms speak as of a
particular date, which representations and warranties shall be true and correct
as of such particular date);

(V)           IN NO EVENT SHALL THE AGGREGATE AMOUNT OF ALL INCREASES IN THE
REVOLVING CREDIT COMMITMENT PURSUANT TO THIS SECTION 2.7 (INCLUDING THE
REQUESTED INCREASE) PLUS THE AGGREGATE AMOUNT OF ALL INCREMENTAL TERM LOANS MADE
PURSUANT TO SECTION 2.8, EXCEED $50,000,000;

(VI)          THE AMOUNT OF SUCH INCREASE IN THE REVOLVING CREDIT COMMITMENT
PURSUANT TO THIS SECTION 2.7 SHALL NOT BE LESS THAN A MINIMUM PRINCIPAL AMOUNT
OF $10,000,000, OR, IF LESS, THE REMAINING AMOUNT PERMITTED PURSUANT TO CLAUSE
(V) ABOVE;

(VII)         UNLESS PREVIOUSLY PROVIDED, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A RESOLUTION DULY ADOPTED BY THE BOARD OF DIRECTORS OF EACH CREDIT
PARTY AUTHORIZING SUCH INCREASE IN THE REVOLVING CREDIT COMMITMENT;

(VIII)        THE BORROWER AND EACH INCREASING REVOLVING LENDER SHALL EXECUTE
AND DELIVER A LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT TO THE
ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER;

(IX)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY DOCUMENTS OR
INFORMATION, INCLUDING ANY JOINDER AGREEMENTS, IN CONNECTION WITH SUCH INCREASE
IN THE REVOLVING CREDIT COMMITMENT AS IT MAY REQUEST IN ITS REASONABLE
DISCRETION; AND

(X)            THE OUTSTANDING REVOLVING CREDIT LOANS AND REVOLVING CREDIT
COMMITMENT PERCENTAGES OF L/C OBLIGATIONS WILL BE REALLOCATED BY THE
ADMINISTRATIVE AGENT ON THE APPLICABLE REVOLVING CREDIT INCREASE EFFECTIVE DATE
AMONG THE REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR REVISED REVOLVING
CREDIT COMMITMENT PERCENTAGES (AND THE REVOLVING CREDIT LENDERS AGREE TO MAKE
ALL PAYMENTS AND ADJUSTMENTS NECESSARY TO EFFECT SUCH REALLOCATION AND THE
BORROWER SHALL PAY ANY AND ALL COSTS REQUIRED PURSUANT TO SECTION 4.9 IN
CONNECTION WITH SUCH REALLOCATION AS IF SUCH REALLOCATION WERE A REPAYMENT).


(D)           NOTWITHSTANDING THE PROVISIONS OF SECTION 13.2 TO THE CONTRARY,
THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO EXECUTE AND DELIVER AMENDMENT
DOCUMENTATION EVIDENCING ANY AMENDMENTS NECESSARY TO EFFECTUATE THE PROPOSED
INCREASE IN THE REVOLVING CREDIT COMMITMENT PURSUANT TO THIS SECTION 2.7 ON
BEHALF OF THE LENDERS; PROVIDED THAT SUCH AMENDMENT SHALL NOT MODIFY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY MANNER MATERIALLY ADVERSE TO ANY
LENDER WITHOUT THE CONSENT OF SUCH LENDERS ADVERSELY AFFECTED THEREBY IN
ACCORDANCE WITH SECTION 13.2 HEREOF.


(E)           UPON THE EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING OF THE
APPLICABLE LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT, FROM AND AFTER THE
APPLICABLE REVOLVING CREDIT INCREASE EFFECTIVE DATE, (I) EACH INCREASING
REVOLVING LENDER SHALL HAVE A REVOLVING CREDIT COMMITMENT AS SET FORTH IN THE
REGISTER AND ALL THE RIGHTS AND OBLIGATIONS OF A REVOLVING CREDIT LENDER WITH A
REVOLVING CREDIT COMMITMENT HEREUNDER AND (II) ALL REVOLVING CREDIT LOANS MADE
ON ACCOUNT OF ANY INCREASE IN THE REVOLVING CREDIT COMMITMENT PURSUANT TO THIS
SECTION 2.7 SHALL BEAR INTEREST AT THE RATE APPLICABLE TO THE REVOLVING CREDIT
LOANS IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH INCREASE IN THE REVOLVING
CREDIT COMMITMENT PURSUANT TO THIS SECTION 2.7.

28


--------------------------------------------------------------------------------



(F)            THE ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH LENDER
ADDITION AND ACKNOWLEDGMENT AGREEMENT DELIVERED TO IT IN ACCORDANCE WITH SECTION
13.10(C).


(G)           UPON THE REQUEST OF ANY INCREASING REVOLVING LENDER, THE BORROWER
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, IN EXCHANGE FOR ANY
SURRENDERED REVOLVING CREDIT NOTE OR REVOLVING CREDIT NOTES OF ANY EXISTING
REVOLVING CREDIT LENDER OR WITH RESPECT TO ANY NEW LENDER, A NEW REVOLVING
CREDIT NOTE OR REVOLVING CREDIT NOTES TO THE ORDER OF THE APPLICABLE REVOLVING
CREDIT LENDERS IN AMOUNTS EQUAL TO THE REVOLVING CREDIT COMMITMENT OF SUCH
REVOLVING CREDIT LENDERS AS SET FORTH IN THE REGISTER.  SUCH NEW REVOLVING
CREDIT NOTE OR REVOLVING CREDIT NOTES SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT COMMITMENTS,
SHALL BE DATED AS OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE AND SHALL
OTHERWISE BE IN SUBSTANTIALLY THE FORM OF THE EXISTING REVOLVING CREDIT NOTES. 
EACH SURRENDERED REVOLVING CREDIT NOTE AND/OR REVOLVING CREDIT NOTES SHALL BE
CANCELED AND RETURNED TO THE BORROWER.

SECTION 2.8         Optional Incremental Term Loans.


(A)           AS AN ALTERNATIVE TO, OR IN ADDITION TO, SECTION 2.7 ABOVE,
SUBJECT TO THE CONDITIONS SET FORTH BELOW, AT ANY TIME PRIOR TO THE REVOLVING
CREDIT MATURITY DATE, THE BORROWER SHALL HAVE THE RIGHT UPON NOT LESS THAN
THIRTY (30) DAYS’ (OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT) PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT
TO AN INCREMENTAL TERM LOAN NOTIFICATION, TO REQUEST TERM LOANS IN AN AGGREGATE
PRINCIPAL AMOUNT AS MAY BE SPECIFIED BY THE BORROWER (SUCH TERM LOANS, THE
“INCREMENTAL TERM LOANS”).  SUCH INCREMENTAL TERM LOAN NOTIFICATION SHALL
SPECIFY THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE, AND ON OR PRIOR TO
SUCH DATE, THE BORROWER SHALL DELIVER A NOTICE OF BORROWING WITH RESPECT TO SUCH
INCREMENTAL TERM LOAN.


(B)           EACH INCREMENTAL TERM LOAN SHALL BE OBTAINED FROM EXISTING LENDERS
OR FROM NEW LENDERS THAT QUALIFY AS ELIGIBLE ASSIGNEES (EACH SUCH NEW LENDER,
COLLECTIVELY WITH THE EXISTING LENDERS PROVIDING INCREMENTAL TERM LOANS, THE
“INCREMENTAL TERM LENDERS”), IN EACH CASE IN ACCORDANCE WITH THIS SECTION 2.8;
PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE ANY PORTION OF SUCH
INCREMENTAL TERM LOANS.


(C)           THE FOLLOWING TERMS AND CONDITIONS SHALL APPLY TO EACH INCREMENTAL
TERM LOAN:

(I)            SUCH INCREMENTAL TERM LOAN MADE PURSUANT TO THIS SECTION 2.8
SHALL CONSTITUTE AN OBLIGATION OF THE BORROWER AND SHALL BE GUARANTEED AND, IF
APPLICABLE, SECURED WITH THE OTHER EXTENSIONS OF CREDIT ON A PARI PASSU BASIS;

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER,
UPDATED FINANCIAL PROJECTIONS AND AN OFFICER’S COMPLIANCE CERTIFICATE, IN EACH
CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
DEMONSTRATING THAT, AS OF THE INCREMENTAL TERM LOAN EFFECTIVE DATE AND AFTER
GIVING EFFECT TO ANY SUCH INCREMENTAL TERM LOAN (AND, IF APPLICABLE, ANY
SIMULTANEOUS INCREASE IN THE REVOLVING CREDIT COMMITMENT PURSUANT TO SECTION
2.7), THE BORROWER WILL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS
SET FORTH IN ARTICLE IX;

29


--------------------------------------------------------------------------------


(III)          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AS OF THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE AND AFTER
GIVING EFFECT TO THE MAKING OF ANY SUCH INCREMENTAL TERM LOANS (AND, IF
APPLICABLE, ANY SIMULTANEOUS INCREASE IN THE REVOLVING CREDIT COMMITMENT
PURSUANT TO SECTION 2.7);

(IV)          THE REPRESENTATIONS AND WARRANTIES MADE BY EACH CREDIT PARTY IN
THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND
AS OF THE INCREMENTAL TERM LOAN EFFECTIVE DATE WITH THE SAME EFFECT AS IF MADE
ON AND AS OF SUCH DATE (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES THAT BY
THEIR TERMS SPEAK AS OF A PARTICULAR DATE, WHICH REPRESENTATIONS AND WARRANTIES
SHALL BE TRUE AND CORRECT AS OF SUCH PARTICULAR DATE);

(V)           IN NO EVENT SHALL THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INCREMENTAL TERM LOANS MADE PURSUANT TO THIS SECTION 2.8 (INCLUDING THE
REQUESTED INCREMENTAL TERM LOAN) PLUS THE AGGREGATE AMOUNT OF ALL INCREASES IN
THE REVOLVING CREDIT COMMITMENT PURSUANT TO SECTION 2.7, EXCEED $50,000,000;

(VI)          THE AMOUNT OF SUCH INCREMENTAL TERM LOAN OBTAINED HEREUNDER SHALL
NOT BE LESS THAN A MINIMUM PRINCIPAL AMOUNT OF $25,000,000, OR, IF LESS, THE
REMAINING AMOUNT PERMITTED PURSUANT TO CLAUSE (V) ABOVE;

(VII)         UNLESS PREVIOUSLY PROVIDED, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A RESOLUTION DULY ADOPTED BY THE BOARD OF DIRECTORS OF EACH CREDIT
PARTY AUTHORIZING SUCH INCREMENTAL TERM LOAN;

(VIII)        EACH INCREMENTAL TERM LOAN SHALL BE MADE ON THE APPLICABLE
INCREMENTAL TERM LOAN EFFECTIVE DATE SPECIFIED IN THE INCREMENTAL TERM LOAN
NOTIFICATION AND WILL MATURE AND AMORTIZE IN A MANNER REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, THE INCREMENTAL TERM LENDERS MAKING SUCH INCREMENTAL
TERM LOAN AND THE BORROWER, BUT SUCH INCREMENTAL TERM LOAN WILL NOT IN ANY EVENT
HAVE A MATURITY DATE EARLIER THAN THE REVOLVING CREDIT MATURITY DATE;

(IX)           THE BORROWER AND EACH INCREMENTAL TERM LENDER SHALL EXECUTE AND
DELIVER A LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT TO THE ADMINISTRATIVE
AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER; AND

(X)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY DOCUMENTS OR
INFORMATION, INCLUDING ANY JOINDER AGREEMENTS, IN CONNECTION WITH SUCH
INCREMENTAL TERM LOAN AS IT MAY REQUEST IN ITS REASONABLE DISCRETION.


(D)           NOTWITHSTANDING THE PROVISIONS OF SECTION 13.2 TO THE CONTRARY,
THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO EXECUTE AND DELIVER AMENDMENT
DOCUMENTATION EVIDENCING ANY AMENDMENTS NECESSARY TO EFFECTUATE THE INCREMENTAL
TERM LOAN PURSUANT TO THIS SECTION 2.8 ON BEHALF OF THE LENDERS; PROVIDED THAT
SUCH AMENDMENT SHALL NOT MODIFY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
MANNER MATERIALLY ADVERSE TO ANY LENDER WITHOUT THE CONSENT OF SUCH LENDERS
ADVERSELY AFFECTED THEREBY IN ACCORDANCE WITH SECTION 13.2 HEREOF.


(E)           UPON THE EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING OF THE
APPLICABLE LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT, FROM AND AFTER THE
APPLICABLE INCREMENTAL TERM

30


--------------------------------------------------------------------------------


Loan Effective Date, each Incremental Term Lender shall have an Incremental Term
Loan Commitment as set forth in the Register and all the rights and obligations
of a Lender with such an Incremental Term Loan Commitment hereunder.  The
applicable Incremental Term Lenders shall make the Incremental Term Loans to the
Borrower on the applicable Incremental Term Loan Effective Date in an amount
equal to the Incremental Term Loan Commitment of each Incremental Term Lender
with respect to such Incremental Term Loan as agreed upon pursuant to subsection
(b) above.


(F)            THE ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH LENDER
ADDITION AND ACKNOWLEDGMENT AGREEMENT DELIVERED TO IT IN ACCORDANCE WITH SECTION
13.10(C).


(G)           UPON THE REQUEST OF ANY INCREMENTAL TERM LENDER, THE BORROWER
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT INCREMENTAL TERM LOAN
NOTES TO THE ORDER OF SUCH APPLICABLE INCREMENTAL TERM LENDERS IN AMOUNTS EQUAL
TO THE INCREMENTAL TERM LOANS OF SUCH INCREMENTAL TERM LENDERS AS SET FORTH IN
THE REGISTER.  SUCH INCREMENTAL TERM LOAN NOTE OR INCREMENTAL TERM LOAN NOTES
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INCREMENTAL TERM LOANS AND SHALL BE DATED AS OF THE INCREMENTAL
TERM LOAN EFFECTIVE DATE.


(H)           THE APPLICABLE MARGIN AND PRICING GRID, IF APPLICABLE, FOR THE
INCREMENTAL TERM LOANS SHALL BE DETERMINED ON THE APPLICABLE INCREMENTAL TERM
LOAN EFFECTIVE DATE.


ARTICLE III


LETTER OF CREDIT FACILITY

SECTION 3.1         L/C Commitment.  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue standby letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day from
the Closing Date to but not including the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided, that after giving effect to such issuance, (a)
the L/C Obligations shall not exceed the L/C Commitment and (b) the aggregate
principal amount of outstanding Revolving Credit Loans, plus the aggregate
principal amount of outstanding Swingline Loans, plus the aggregate amount of
L/C Obligations shall not exceed an amount equal to the Revolving Credit
Commitment.  Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 or such other amount agreed to by the Administrative
Agent and the Issuing Lender, (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit, which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.  The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any Applicable Law. 

31


--------------------------------------------------------------------------------


References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.

SECTION 3.2         Procedure for Issuance of Letters of Credit.  The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each L/C Participant of the issuance and upon request by any
L/C Participant, furnish to such L/C Participant a copy of such Letter of Credit
and the amount of such L/C Participant’s participation therein.

SECTION 3.3         Commissions and Other Charges.


(A)           LETTER OF CREDIT COMMISSIONS.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER AND THE L/C
PARTICIPANTS, A LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE FACE AMOUNT OF SUCH LETTER OF CREDIT MULTIPLIED
BY THE APPLICABLE MARGIN WITH RESPECT TO REVOLVING CREDIT LOANS THAT ARE LIBOR
RATE LOANS (DETERMINED ON A PER ANNUM BASIS).  SUCH COMMISSION SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, ON THE
REVOLVING CREDIT MATURITY DATE AND THEREAFTER ON DEMAND OF THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF,
DISTRIBUTE TO THE ISSUING LENDER AND THE L/C PARTICIPANTS ALL COMMISSIONS
RECEIVED PURSUANT TO THIS SECTION IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
CREDIT COMMITMENT PERCENTAGES.


(B)           ISSUANCE FEE.  IN ADDITION TO THE FOREGOING COMMISSION, THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING
LENDER, AN ISSUANCE FEE WITH RESPECT TO EACH LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE FACE AMOUNT OF SUCH LETTER OF CREDIT MULTIPLIED BY ONE-EIGHTH OF ONE
PERCENT (0.125%) PER ANNUM.  SUCH ISSUANCE FEE SHALL BE PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
REVOLVING CREDIT MATURITY DATE AND THEREAFTER ON DEMAND OF THE ADMINISTRATIVE
AGENT.


(C)           OTHER COSTS.  IN ADDITION TO THE FOREGOING FEES AND COMMISSIONS,
THE BORROWER SHALL PAY OR REIMBURSE THE ISSUING LENDER FOR SUCH NORMAL AND
CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY THE ISSUING LENDER IN
ISSUING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER
OF CREDIT.

32


--------------------------------------------------------------------------------


SECTION 3.4         L/C Participations.


(A)           THE ISSUING LENDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS
TO EACH L/C PARTICIPANT, AND, TO INDUCE THE ISSUING LENDER TO ISSUE LETTERS OF
CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE
AND HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING LENDER, ON THE TERMS AND
CONDITIONS HEREINAFTER STATED, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK
AN UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT
COMMITMENT PERCENTAGE IN THE ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND
IN RESPECT OF EACH LETTER OF CREDIT ISSUED HEREUNDER AND THE AMOUNT OF EACH
DRAFT PAID BY THE ISSUING LENDER THEREUNDER.  EACH L/C PARTICIPANT
UNCONDITIONALLY AND IRREVOCABLY AGREES WITH THE ISSUING LENDER THAT, IF A DRAFT
IS PAID UNDER ANY LETTER OF CREDIT FOR WHICH THE ISSUING LENDER IS NOT
REIMBURSED IN FULL BY THE BORROWER THROUGH A REVOLVING CREDIT LOAN OR OTHERWISE
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY
TO THE ISSUING LENDER UPON DEMAND AT THE ISSUING LENDER’S ADDRESS FOR NOTICES
SPECIFIED HEREIN AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, WHICH IS
NOT SO REIMBURSED.


(B)           UPON BECOMING AWARE OF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT TO THE ISSUING LENDER PURSUANT TO SECTION 3.4(A) IN RESPECT OF ANY
UNREIMBURSED PORTION OF ANY PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER
OF CREDIT, THE ISSUING LENDER SHALL NOTIFY EACH L/C PARTICIPANT OF THE AMOUNT
AND DUE DATE OF SUCH REQUIRED PAYMENT AND SUCH L/C PARTICIPANT SHALL PAY TO THE
ISSUING LENDER THE AMOUNT SPECIFIED ON THE APPLICABLE DUE DATE.  IF ANY SUCH
AMOUNT IS PAID TO THE ISSUING LENDER AFTER THE DATE SUCH PAYMENT IS DUE, SUCH
L/C PARTICIPANT SHALL PAY TO THE ISSUING LENDER ON DEMAND, IN ADDITION TO SUCH
AMOUNT, THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS DUE TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO THE ISSUING LENDER, TIMES (III) A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  A CERTIFICATE OF THE ISSUING LENDER WITH RESPECT
TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  WITH RESPECT TO PAYMENT TO THE ISSUING LENDER OF THE
UNREIMBURSED AMOUNTS DESCRIBED IN THIS SECTION, IF THE L/C PARTICIPANTS RECEIVE
NOTICE THAT ANY SUCH PAYMENT IS DUE (A) PRIOR TO 1:00 P.M. ON ANY BUSINESS DAY,
SUCH PAYMENT SHALL BE DUE THAT BUSINESS DAY, AND (B) AFTER 1:00 P.M. ON ANY
BUSINESS DAY, SUCH PAYMENT SHALL BE DUE ON THE FOLLOWING BUSINESS DAY.


(C)           WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS
REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH PAYMENT IN ACCORDANCE WITH THIS
SECTION, THE ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE), OR ANY PAYMENT OF
INTEREST ON ACCOUNT THEREOF, THE ISSUING LENDER WILL DISTRIBUTE TO SUCH L/C
PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED, THAT IN THE EVENT THAT ANY
SUCH PAYMENT RECEIVED BY THE ISSUING LENDER SHALL BE REQUIRED TO BE RETURNED BY
THE ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO THE ISSUING LENDER THE
PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ISSUING LENDER TO IT.

SECTION 3.5         Reimbursement Obligation of the Borrower.  In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a

33


--------------------------------------------------------------------------------


Revolving Credit Loan as provided for in this Section or with funds from other
sources), in same day funds, the Issuing Lender on each date on which the
Issuing Lender notifies the Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of the sum of: (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment.  Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on such date in the amount of the sum of: (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V.  If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Revolving Credit Loans which are Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6         Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.  The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining

34


--------------------------------------------------------------------------------


that the documents (including each draft) delivered under such Letter of Credit
in connection with such presentment are in conformity with such Letter of
Credit.

SECTION 3.7         Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.


ARTICLE IV


GENERAL LOAN PROVISIONS

SECTION 4.1         Interest.


(A)           INTEREST RATE OPTIONS.  SUBJECT TO THE PROVISIONS OF THIS SECTION,
AT THE ELECTION OF THE BORROWER, (I) REVOLVING CREDIT LOANS AND INCREMENTAL TERM
LOANS, IF ANY, SHALL BEAR INTEREST AT (A) THE BASE RATE PLUS THE APPLICABLE
MARGIN OR (B) THE LIBOR RATE PLUS THE APPLICABLE MARGIN (PROVIDED THAT THE LIBOR
RATE SHALL NOT BE AVAILABLE UNTIL THREE (3) BUSINESS DAYS AFTER THE CLOSING
DATE) AND (II) ANY SWINGLINE LOAN SHALL BEAR INTEREST AT THE BASE RATE PLUS THE
APPLICABLE MARGIN.  THE BORROWER SHALL SELECT THE RATE OF INTEREST AND INTEREST
PERIOD, IF ANY, APPLICABLE TO ANY REVOLVING CREDIT LOAN OR INCREMENTAL TERM LOAN
AT THE TIME A NOTICE OF BORROWING IS GIVEN OR AT THE TIME A NOTICE OF
CONVERSION/CONTINUATION IS GIVEN PURSUANT TO SECTION 4.2.  ANY REVOLVING CREDIT
LOAN, INCREMENTAL TERM LOAN OR ANY PORTION THEREOF AS TO WHICH THE BORROWER HAS
NOT DULY SPECIFIED AN INTEREST RATE AS PROVIDED HEREIN SHALL BE DEEMED A BASE
RATE LOAN.


(B)           INTEREST PERIODS.  IN CONNECTION WITH EACH LIBOR RATE LOAN, THE
BORROWER, BY GIVING NOTICE AT THE TIMES DESCRIBED IN SECTION 2.3, 2.8 OR 4.2, AS
APPLICABLE, SHALL ELECT AN INTEREST PERIOD (EACH, AN “INTEREST PERIOD”) TO BE
APPLICABLE TO SUCH LOAN, WHICH INTEREST PERIOD SHALL BE A PERIOD OF ONE (1), TWO
(2), THREE (3) OR SIX (6) MONTHS; PROVIDED THAT:

(I)            THE INTEREST PERIOD SHALL COMMENCE ON THE DATE OF ADVANCE OF OR
CONVERSION TO ANY LIBOR RATE LOAN AND, IN THE CASE OF IMMEDIATELY SUCCESSIVE
INTEREST PERIODS, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON THE DATE ON
WHICH THE IMMEDIATELY PRECEDING INTEREST PERIOD EXPIRES;

(II)           IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS
NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED, THAT IF ANY INTEREST PERIOD WITH RESPECT TO A LIBOR RATE
LOAN WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF
THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH
INTEREST PERIOD SHALL EXPIRE ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(III)          ANY INTEREST PERIOD WITH RESPECT TO A LIBOR RATE LOAN THAT BEGINS
ON THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE RELEVANT CALENDAR MONTH AT THE
END OF SUCH INTEREST PERIOD; AND

(IV)          THERE SHALL BE NO MORE THAN EIGHT (8) INTEREST PERIODS IN EFFECT
AT ANY TIME.

35


--------------------------------------------------------------------------------



(C)           DEFAULT RATE.  SUBJECT TO SECTION 11.3, (I) IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER SECTION
11.1(A), (B), (I) OR (J), OR (II) AT THE ELECTION OF THE REQUIRED LENDERS, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY OTHER EVENT OF DEFAULT, (A) THE
BORROWER SHALL NO LONGER HAVE THE OPTION TO REQUEST LIBOR RATE LOANS, SWINGLINE
LOANS OR LETTERS OF CREDIT, (B) ALL OUTSTANDING LIBOR RATE LOANS SHALL BEAR
INTEREST AT A RATE PER ANNUM OF TWO PERCENT (2%) IN EXCESS OF THE RATE THEN
APPLICABLE TO LIBOR RATE LOANS UNTIL THE END OF THE APPLICABLE INTEREST PERIOD
AND THEREAFTER AT A RATE EQUAL TO TWO PERCENT (2%) IN EXCESS OF THE RATE THEN
APPLICABLE TO BASE RATE LOANS, AND (C) ALL OUTSTANDING BASE RATE LOANS AND OTHER
OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) IN EXCESS OF THE RATE
THEN APPLICABLE TO BASE RATE LOANS OR SUCH OTHER OBLIGATIONS ARISING HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT.  INTEREST SHALL CONTINUE TO ACCRUE ON THE
OBLIGATIONS AFTER THE FILING BY OR AGAINST THE BORROWER OF ANY PETITION SEEKING
ANY RELIEF IN BANKRUPTCY OR UNDER ANY ACT OR LAW PERTAINING TO INSOLVENCY OR
DEBTOR RELIEF, WHETHER STATE, FEDERAL OR FOREIGN.


(D)           INTEREST PAYMENT AND COMPUTATION.  INTEREST ON EACH BASE RATE LOAN
SHALL BE DUE AND PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER COMMENCING DECEMBER 31, 2006; AND INTEREST ON EACH LIBOR RATE LOAN SHALL
BE DUE AND PAYABLE ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO,
AND IF SUCH INTEREST PERIOD EXTENDS OVER THREE (3) MONTHS, AT THE END OF EACH
THREE (3) MONTH INTERVAL DURING SUCH INTEREST PERIOD.  INTEREST ON LIBOR RATE
LOANS AND ALL FEES PAYABLE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A 360-DAY
YEAR AND ASSESSED FOR THE ACTUAL NUMBER OF DAYS ELAPSED AND INTEREST ON BASE
RATE LOANS SHALL BE COMPUTED ON THE BASIS OF A 365/366-DAY YEAR AND ASSESSED FOR
THE ACTUAL NUMBER OF DAYS ELAPSED.


(E)           MAXIMUM RATE.  IN NO CONTINGENCY OR EVENT WHATSOEVER SHALL THE
AGGREGATE OF ALL AMOUNTS DEEMED INTEREST UNDER THIS AGREEMENT CHARGED OR
COLLECTED PURSUANT TO THE TERMS OF THIS AGREEMENT EXCEED THE HIGHEST RATE
PERMISSIBLE UNDER ANY APPLICABLE LAW WHICH A COURT OF COMPETENT JURISDICTION
SHALL, IN A FINAL DETERMINATION, DEEM APPLICABLE HERETO.  IN THE EVENT THAT SUCH
A COURT DETERMINES THAT THE LENDERS HAVE CHARGED OR RECEIVED INTEREST HEREUNDER
IN EXCESS OF THE HIGHEST APPLICABLE RATE, THE RATE IN EFFECT HEREUNDER SHALL
AUTOMATICALLY BE REDUCED TO THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW AND THE
LENDERS SHALL AT THE ADMINISTRATIVE AGENT’S OPTION (I) PROMPTLY REFUND TO THE
BORROWER ANY INTEREST RECEIVED BY THE LENDERS IN EXCESS OF THE MAXIMUM LAWFUL
RATE OR (II) APPLY SUCH EXCESS TO THE PRINCIPAL BALANCE OF THE OBLIGATIONS ON A
PRO RATA BASIS.  IT IS THE INTENT HEREOF THAT THE BORROWER NOT PAY OR CONTRACT
TO PAY, AND THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER RECEIVE OR
CONTRACT TO RECEIVE, DIRECTLY OR INDIRECTLY IN ANY MANNER WHATSOEVER, INTEREST
IN EXCESS OF THAT WHICH MAY BE PAID BY THE BORROWER UNDER APPLICABLE LAW.

SECTION 4.2         Notice and Manner of Conversion or Continuation of Loans. 
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to

36


--------------------------------------------------------------------------------


convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.  The Administrative Agent shall promptly notify the Lenders of such Notice
of Conversion/Continuation.

SECTION 4.3         Fees.


(A)           COMMITMENT FEE.  COMMENCING ON THE CLOSING DATE, THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE REVOLVING CREDIT
LENDERS, A NON-REFUNDABLE COMMITMENT FEE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE MARGIN ON THE AVERAGE DAILY UNUSED PORTION OF THE REVOLVING CREDIT
COMMITMENT; PROVIDED, THAT THE AMOUNT OF OUTSTANDING SWINGLINE LOANS SHALL NOT
BE CONSIDERED USAGE OF THE REVOLVING CREDIT COMMITMENT FOR THE PURPOSE OF
CALCULATING SUCH COMMITMENT FEE.  THE COMMITMENT FEE SHALL BE PAYABLE IN ARREARS
ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER DURING THE TERM OF THIS
AGREEMENT COMMENCING MARCH 31, 2007 AND ENDING ON THE REVOLVING CREDIT MATURITY
DATE.  SUCH COMMITMENT FEE SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO
THE REVOLVING CREDIT LENDERS PRO RATA IN ACCORDANCE WITH THE REVOLVING CREDIT
LENDERS’ RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES.


(B)           ADMINISTRATIVE AGENT’S AND OTHER FEES.  THE BORROWER AGREES TO PAY
ANY FEES SET FORTH IN THE FEE LETTER.

SECTION 4.4         Manner of Payment.  Each payment by the Borrower on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Commitment Percentages, (except as
specified below), in Dollars, in immediately available funds and shall be made
without any setoff, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 11.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
Lender at its address for notices set forth herein its pro rata share of such
payment in accordance with such Lender’s Commitment Percentage, (except as
specified below) and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent of the Issuing Lender’s fees
or L/C Participants’ commissions shall be made in like manner, but for the
account of the Issuing Lender or the L/C Participants, as the case may be.  Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the

37


--------------------------------------------------------------------------------


Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 13.3 shall be paid to the Administrative Agent for the account of
the applicable Lender.  Subject to Section 4.1(b)(ii) if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

SECTION 4.5         Evidence of Indebtedness.


(A)           EXTENSIONS OF CREDIT.  THE EXTENSIONS OF CREDIT MADE BY EACH
LENDER SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH
LENDER AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE EXTENSIONS OF CREDIT
MADE BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
REVOLVING CREDIT NOTE, SWINGLINE NOTE AND/OR INCREMENTAL TERM LOAN NOTE, AS
APPLICABLE, WHICH SHALL EVIDENCE SUCH LENDER’S REVOLVING CREDIT LOANS, SWINGLINE
LOAN AND/OR INCREMENTAL TERM LOAN, AS APPLICABLE, IN ADDITION TO SUCH ACCOUNTS
OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTES AND ENDORSE THEREON
THE DATE, AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           PARTICIPATIONS.  IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED
TO IN SUBSECTION (A), EACH REVOLVING CREDIT LENDER AND THE ADMINISTRATIVE AGENT
SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS
EVIDENCING THE PURCHASES AND SALES BY SUCH REVOLVING CREDIT LENDER OF
PARTICIPATIONS IN LETTERS OF CREDIT AND SWINGLINE LOANS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT
AND THE ACCOUNTS AND RECORDS OF ANY REVOLVING CREDIT LENDER IN RESPECT OF SUCH
MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN
THE ABSENCE OF MANIFEST ERROR.

SECTION 4.6         Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

38


--------------------------------------------------------------------------------


(A)           IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF
THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST, AND

(B)           THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY
TO (X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR PARTICIPATIONS IN SWINGLINE LOANS AND LETTERS OF CREDIT TO ANY ASSIGNEE
OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY OF ITS SUBSIDIARIES (AS TO
WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

SECTION 4.7         Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.  The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several.  Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be conclusive, absent manifest error.  If such Lender’s Commitment Percentage of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such borrowing date, the Administrative
Agent shall be entitled to recover such amount made available by the
Administrative Agent with interest thereon at the rate per annum applicable to
Base Rate Loans hereunder, on demand, from the Borrower.  The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.

 

39


--------------------------------------------------------------------------------


SECTION 4.8         Changed Circumstances.


(A)           CIRCUMSTANCES AFFECTING LIBOR RATE AVAILABILITY.  IF WITH RESPECT
TO ANY INTEREST PERIOD THE ADMINISTRATIVE AGENT OR ANY LENDER (AFTER
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL DETERMINE THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE FOREIGN EXCHANGE AND INTERBANK MARKETS GENERALLY,
DEPOSITS IN EURODOLLARS, IN THE APPLICABLE AMOUNTS ARE NOT BEING QUOTED VIA THE
TELERATE PAGE 3750 OR OFFERED TO THE ADMINISTRATIVE AGENT OR SUCH LENDER FOR
SUCH INTEREST PERIOD, THEN THE ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE NOTICE
THEREOF TO THE BORROWER.  THEREAFTER, UNTIL THE ADMINISTRATIVE AGENT NOTIFIES
THE BORROWER THAT SUCH CIRCUMSTANCES NO LONGER EXIST, THE OBLIGATION OF THE
LENDERS TO MAKE LIBOR RATE LOANS AND THE RIGHT OF THE BORROWER TO CONVERT ANY
LOAN TO OR CONTINUE ANY LOAN AS A LIBOR RATE LOAN SHALL BE SUSPENDED, AND THE
BORROWER SHALL REPAY IN FULL (OR CAUSE TO BE REPAID IN FULL) THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF EACH SUCH LIBOR RATE LOAN TOGETHER WITH ACCRUED
INTEREST THEREON, ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE
TO SUCH LIBOR RATE LOAN OR CONVERT THE THEN OUTSTANDING PRINCIPAL AMOUNT OF EACH
SUCH LIBOR RATE LOAN TO A BASE RATE LOAN AS OF THE LAST DAY OF SUCH INTEREST
PERIOD.


(B)           LAWS AFFECTING LIBOR RATE AVAILABILITY.  IF, AFTER THE DATE
HEREOF, THE INTRODUCTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW OR ANY CHANGE
IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY OF THE LENDERS (OR ANY OF THEIR
RESPECTIVE LENDING OFFICES) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY, SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY OF THE LENDERS (OR ANY OF
THEIR RESPECTIVE LENDING OFFICES) TO HONOR ITS OBLIGATIONS HEREUNDER TO MAKE OR
MAINTAIN ANY LIBOR RATE LOAN, SUCH LENDER SHALL PROMPTLY GIVE NOTICE THEREOF TO
THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE
TO THE BORROWER AND THE OTHER LENDERS.  THEREAFTER, UNTIL THE ADMINISTRATIVE
AGENT NOTIFIES THE BORROWER THAT SUCH CIRCUMSTANCES NO LONGER EXIST, (I) THE
OBLIGATIONS OF THE LENDERS TO MAKE LIBOR RATE LOANS AND THE RIGHT OF THE
BORROWER TO CONVERT ANY LOAN OR CONTINUE ANY LOAN AS A LIBOR RATE LOAN SHALL BE
SUSPENDED AND THEREAFTER THE BORROWER MAY SELECT ONLY BASE RATE LOANS HEREUNDER,
AND (II) IF ANY OF THE LENDERS MAY NOT LAWFULLY CONTINUE TO MAINTAIN A LIBOR
RATE LOAN TO THE END OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO AS A
LIBOR RATE LOAN, THE APPLICABLE LIBOR RATE LOAN SHALL IMMEDIATELY BE CONVERTED
TO A BASE RATE LOAN FOR THE REMAINDER OF SUCH INTEREST PERIOD.

SECTION 4.9         Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor.  The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for

40


--------------------------------------------------------------------------------


determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 4.10       Increased Costs.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR ADVANCES, LOANS OR OTHER CREDIT EXTENDED
OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN
THE LIBOR RATE) OR THE ISSUING LENDER;

(II)           SUBJECT ANY LENDER OR THE ISSUING LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBOR RATE LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE ISSUING LENDER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION
4.11 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF ANY EXCLUDED TAX
PAYABLE BY SUCH LENDER OR THE ISSUING LENDER); OR

(III)          IMPOSE ON ANY LENDER OR THE ISSUING LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT
OR LIBOR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING LENDER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE ISSUING LENDER OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE ISSUING LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING LENDER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH
LENDER OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING LENDER OR SUCH LENDER’S OR THE
ISSUING LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING LENDER’S POLICIES AND
THE POLICIES OF SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY WITH
RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME UPON WRITTEN REQUEST OF
SUCH LENDER OR SUCH ISSUING LENDER THE BORROWER SHALL

41


--------------------------------------------------------------------------------



PROMPTLY PAY TO SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING
LENDER OR SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE ISSUING LENDER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE ISSUING LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER OR THE ISSUING LENDER PURSUANT TO THIS SECTION FOR ANY
INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE (9) MONTHS PRIOR
TO THE DATE THAT SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, NOTIFIES
THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).

SECTION 4.11       Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR ISSUING LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER. WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN TEN (10) DAYS
AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR

42


--------------------------------------------------------------------------------



ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE
ISSUING LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS. ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THAT THE BORROWER IS A
RESIDENT FOR TAX PURPOSES IN THE UNITED STATES, ANY FOREIGN LENDER SHALL DELIVER
TO THE BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES AS SHALL
BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN
LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER
UPON THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT, BUT ONLY IF SUCH
FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER OF THE FOLLOWING IS
APPLICABLE:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

43


--------------------------------------------------------------------------------



(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER, AS THE
CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


(G)           SURVIVAL.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS.

SECTION 4.12       Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE. IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 4.10, OR REQUIRES THE BORROWER TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 4.11, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION
4.10 OR SECTION 4.11, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 4.10, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 4.11, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 13.10), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN
ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT

44


--------------------------------------------------------------------------------


(I)            THE BORROWER (OR IN THE CASE OF AN ASSIGNMENT RESULTING FROM A
LENDER DEFAULTING IN ITS OBLIGATION TO FUND LOANS HEREUNDER, SUCH DEFAULTING
LENDER) SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED
IN SECTION 13.10,

(II)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LETTERS OF CREDIT,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 4.9) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS),

(III)          IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 4.10 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 4.11, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER, AND

(IV)          SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE V


CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1         Closing.  The closing shall take place at the offices of
Kennedy Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on September 29, 2006,
or on such other place, date and time as the parties hereto shall mutually
agree.

SECTION 5.2         Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:


(A)           EXECUTED LOAN DOCUMENTS.  THIS AGREEMENT, A REVOLVING CREDIT NOTE
IN FAVOR OF EACH REVOLVING CREDIT LENDER REQUESTING A REVOLVING CREDIT NOTE, A
SWINGLINE NOTE IN FAVOR OF THE SWINGLINE LENDER (IF REQUESTED THEREBY), TOGETHER
WITH ANY OTHER APPLICABLE LOAN DOCUMENTS, SHALL HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT BY THE PARTIES THERETO, SHALL
BE IN FULL FORCE AND EFFECT AND NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
HEREUNDER OR THEREUNDER.


(B)           CLOSING CERTIFICATES; ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE FOLLOWING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT:

(I)            OFFICER’S CERTIFICATE OF THE BORROWER.  A CERTIFICATE FROM A
RESPONSIBLE OFFICER OF THE BORROWER TO THE EFFECT THAT (A) ALL REPRESENTATIONS
AND WARRANTIES OF THE BORROWER AND ITS SUBSIDIARIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE TRUE, CORRECT AND COMPLETE; (B) NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY OF THE COVENANTS
CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (C) AFTER GIVING
EFFECT TO

45


--------------------------------------------------------------------------------


THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING; (D) EACH CREDIT PARTY HAS SATISFIED EACH OF THE
CONDITIONS SET FORTH IN SECTION 5.2 AND SECTION 5.3; (E) THE BORROWER AND EACH
OF ITS SUBSIDIARIES ARE EACH SOLVENT; (F) THE BORROWER’S PAYABLES ARE CURRENT
AND NOT PAST DUE; (G) THE FINANCIAL PROJECTIONS PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT REPRESENT GOOD FAITH ESTIMATES (UTILIZING REASONABLE
ASSUMPTIONS) OF THE FINANCIAL CONDITION AND OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES; AND (H) ATTACHED THERETO ARE CALCULATIONS EVIDENCING COMPLIANCE ON
A PRO FORMA BASIS WITH THE COVENANTS CONTAINED IN ARTICLE IX.

(II)           CERTIFICATE OF SECRETARY OF EACH CREDIT PARTY.  A CERTIFICATE OF
A RESPONSIBLE OFFICER OF EACH CREDIT PARTY CERTIFYING AS TO THE INCUMBENCY AND
GENUINENESS OF THE SIGNATURE OF EACH OFFICER OF SUCH CREDIT PARTY EXECUTING LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND CERTIFYING THAT ATTACHED THERETO IS A TRUE,
CORRECT AND COMPLETE COPY OF (A) THE ARTICLES OR CERTIFICATE OF INCORPORATION OR
FORMATION OF SUCH CREDIT PARTY AND ALL AMENDMENTS THERETO, CERTIFIED AS OF A
RECENT DATE BY THE APPROPRIATE GOVERNMENTAL AUTHORITY IN ITS JURISDICTION OF
INCORPORATION OR FORMATION, (B) THE BYLAWS OR OTHER GOVERNING DOCUMENT OF SUCH
CREDIT PARTY AS IN EFFECT ON THE CLOSING DATE, (C) RESOLUTIONS DULY ADOPTED BY
THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH CREDIT PARTY AUTHORIZING
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND (D) EACH CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
5.2(B)(III).

(III)          CERTIFICATES OF GOOD STANDING.  CERTIFICATES AS OF A RECENT DATE
OF THE GOOD STANDING OF EACH CREDIT PARTY UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND, TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, EACH
OTHER JURISDICTION WHERE SUCH CREDIT PARTY IS QUALIFIED TO DO BUSINESS AND, TO
THE EXTENT AVAILABLE, A CERTIFICATE OF THE RELEVANT TAXING AUTHORITIES OF SUCH
JURISDICTIONS CERTIFYING THAT SUCH CREDIT PARTY HAS FILED REQUIRED TAX RETURNS
AND OWES NO DELINQUENT TAXES.

(IV)          OPINIONS OF COUNSEL.  FAVORABLE OPINIONS OF COUNSEL TO THE CREDIT
PARTIES ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO
THE CREDIT PARTIES, THE LOAN DOCUMENTS AND SUCH OTHER MATTERS AS THE LENDERS
SHALL REQUEST.

(V)           TAX FORMS.  COPIES OF THE UNITED STATES INTERNAL REVENUE SERVICE
FORMS REQUIRED BY SECTION 4.11(E).


(C)           P&H ACQUISITION.

(I)            P&H PURCHASE AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE P&H PURCHASE AGREEMENT AND SUCH ADDITIONAL DOCUMENTS AND
INFORMATION RELATING TO THE P&H ACQUISITION AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(II)           P&H ACQUISITION.  THE P&H ACQUISITION SHALL HAVE BEEN CONSUMMATED
(OR WILL BE CONSUMMATED SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT) IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE P&H PURCHASE
AGREEMENT AND NO PROVISION OF THE P&H PURCHASE AGREEMENT SHALL HAVE BEEN AMENDED
OR WAIVED BY ANY PARTY THERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.

46


--------------------------------------------------------------------------------


(III)          GOVERNMENTAL AND THIRD PARTY APPROVALS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY THERETO THAT ALL GOVERNMENTAL,
SHAREHOLDER AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY IN CONNECTION WITH
THE P&H ACQUISITION (INCLUDING, WITHOUT LIMITATION, ANY APPROVALS REQUIRED UNDER
THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED) SHALL HAVE
BEEN OBTAINED AND REMAIN IN EFFECT.


(D)           CONSENTS; DEFAULTS.

(I)            GOVERNMENTAL AND THIRD PARTY APPROVALS.  THE CREDIT PARTIES SHALL
HAVE RECEIVED ALL MATERIAL GOVERNMENTAL, SHAREHOLDER AND THIRD PARTY CONSENTS
AND APPROVALS NECESSARY (OR ANY OTHER MATERIAL CONSENTS AS DETERMINED IN THE
REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT) IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND ALL APPLICABLE WAITING PERIODS SHALL
HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY PERSON THAT COULD REASONABLY
BE EXPECTED TO RESTRAIN, PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON
ANY OF THE CREDIT PARTIES OR SUCH OTHER TRANSACTIONS OR THAT COULD SEEK OR
THREATEN ANY OF THE FOREGOING, AND NO LAW OR REGULATION SHALL BE APPLICABLE
WHICH IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT COULD REASONABLY BE
EXPECTED TO HAVE SUCH EFFECT.

(II)           NO INJUNCTION, ETC.  NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE ANY GOVERNMENTAL AUTHORITY TO ENJOIN, RESTRAIN, OR PROHIBIT, OR TO OBTAIN
SUBSTANTIAL DAMAGES IN RESPECT OF, OR WHICH IS RELATED TO OR ARISES OUT OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR WHICH, IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION, WOULD MAKE IT INADVISABLE TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           FINANCIAL MATTERS.

(I)            FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (A) THE AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF SEPTEMBER 30, 2005 AND THE RELATED AUDITED STATEMENTS OF
INCOME AND RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED AND
(B) UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES
AND RELATED UNAUDITED INTERIM STATEMENTS OF INCOME AND RETAINED EARNINGS FOR
EACH FISCAL QUARTER ENDED AFTER THE MOST RECENT AUDITED FINANCIAL STATEMENTS
DELIVERED PURSUANT TO CLAUSE (A) ABOVE AND MORE THAN FORTY-FIVE (45) DAYS PRIOR
TO THE DATE HEREOF.

(II)           FINANCIAL PROJECTIONS.  PRO FORMA CONSOLIDATED FINANCIAL
STATEMENTS FOR THE BORROWER AND ITS SUBSIDIARIES, AND FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER, OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW
STATEMENTS ON A QUARTERLY BASIS FOR THE FIRST YEAR FOLLOWING THE CLOSING DATE
AND ON AN ANNUAL BASIS FOR EACH YEAR THEREAFTER DURING THE TERM OF THE CREDIT
FACILITY.

(III)          PAYMENT AT CLOSING; FEE LETTERS. THE BORROWER SHALL HAVE PAID TO
THE ADMINISTRATIVE AGENT AND THE LENDERS THE FEES SET FORTH OR REFERENCED IN
SECTION 4.3 AND ANY OTHER ACCRUED AND UNPAID FEES OR COMMISSIONS DUE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, LEGAL

47


--------------------------------------------------------------------------------


FEES AND EXPENSES) AND TO ANY OTHER PERSON SUCH AMOUNT AS MAY BE DUE THERETO IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ALL TAXES, FEES
AND OTHER CHARGES IN CONNECTION WITH THE EXECUTION, DELIVERY, RECORDING, FILING
AND REGISTRATION OF ANY OF THE LOAN DOCUMENTS.


(F)            NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF BORROWING FROM THE BORROWER IN ACCORDANCE WITH SECTION
2.3(A) WITH RESPECT TO ANY AMOUNTS TO BE BORROWED ON THE CLOSING DATE, AND A
NOTICE OF ACCOUNT DESIGNATION SPECIFYING THE ACCOUNT OR ACCOUNTS TO WHICH THE
PROCEEDS OF ANY LOANS MADE AFTER THE CLOSING DATE ARE TO BE DISBURSED.

SECTION 5.3         Conditions to All Extensions of Credit.  The obligations of
the Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:


(A)           CONTINUATION OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI SHALL BE TRUE AND CORRECT
ON AND AS OF SUCH BORROWING, CONTINUATION, CONVERSION, ISSUANCE OR EXTENSION
DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE, EXCEPT FOR ANY
REPRESENTATION AND WARRANTY MADE AS OF AN EARLIER DATE, WHICH REPRESENTATION AND
WARRANTY SHALL REMAIN TRUE AND CORRECT AS OF SUCH EARLIER DATE.


(B)           NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING (I) ON THE BORROWING, CONTINUATION OR CONVERSION DATE
WITH RESPECT TO SUCH LOAN OR AFTER GIVING EFFECT TO THE LOANS TO BE MADE,
CONTINUED OR CONVERTED ON SUCH DATE OR (II) ON THE ISSUANCE OR EXTENSION DATE
WITH RESPECT TO SUCH LETTER OF CREDIT OR AFTER GIVING EFFECT TO THE ISSUANCE OR
EXTENSION OF SUCH LETTER OF CREDIT ON SUCH DATE.


(C)           NOTICES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING OR NOTICE OF CONVERSION/CONTINUATION, AS APPLICABLE, FROM THE BORROWER
IN ACCORDANCE WITH SECTION 2.3(A), 2.8 OR SECTION 4.2.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1         Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:

(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the

48


--------------------------------------------------------------------------------


failure to be so qualified or in good standing could not reasonably be expected
to result in a Material Adverse Effect.  The jurisdictions in which the Borrower
and its Subsidiaries are organized and qualified to do business as of the
Closing Date are described on Schedule 6.1(a).

(b)           Ownership.  Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 6.1(b).  As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 6.1(b).  All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as described in Schedule 6.1(b).  The shareholders or
other owners, as applicable, of Borrower and its Subsidiaries and the number of
shares or other ownership interests owned by each as of the Closing Date are
described on Schedule 6.1(b).  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Borrower or its Subsidiaries, except as described on Schedule
6.1(b).

(c)           Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any material
Governmental Approval relating to the Borrower or any of its Subsidiaries, (ii)
violate any material provision of Applicable Law relating to the Borrower or any
of its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries, (iv) conflict with, result
in a breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could
reasonably be expected to have a Material Adverse Effect, (v) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents or (vi) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or

49


--------------------------------------------------------------------------------


enforceability of this Agreement other than (A) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect and (B) consents or
filings, if any, under the UCC.


(E)           COMPLIANCE WITH LAW; GOVERNMENTAL APPROVALS.  EACH OF THE BORROWER
AND ITS SUBSIDIARIES (I) HAS ALL GOVERNMENTAL APPROVALS REQUIRED BY ANY
APPLICABLE LAW FOR IT TO CONDUCT ITS BUSINESS, EACH OF WHICH IS IN FULL FORCE
AND EFFECT, IS FINAL AND NOT SUBJECT TO REVIEW ON APPEAL AND IS NOT THE SUBJECT
OF ANY PENDING OR, TO ITS KNOWLEDGE AFTER DUE INQUIRY, THREATENED ATTACK BY
DIRECT OR COLLATERAL PROCEEDING, (II) IS IN COMPLIANCE WITH EACH GOVERNMENTAL
APPROVAL APPLICABLE TO IT AND IN COMPLIANCE WITH ALL OTHER APPLICABLE LAWS
RELATING TO IT OR ANY OF ITS RESPECTIVE PROPERTIES AND (III) HAS TIMELY FILED
ALL MATERIAL REPORTS, DOCUMENTS AND OTHER MATERIALS REQUIRED TO BE FILED BY IT
UNDER ALL APPLICABLE LAWS WITH ANY GOVERNMENTAL AUTHORITY AND HAS RETAINED ALL
MATERIAL RECORDS AND DOCUMENTS REQUIRED TO BE RETAINED BY IT UNDER APPLICABLE
LAW, EXCEPT IN EACH SUCH CASE SET FORTH IN CLAUSES (I), (II) OR (III) WHERE THE
FAILURE TO HAVE, COMPLY, FILE OR RETAIN COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (X)
IS ENGAGED PRINCIPALLY OR AS ONE OF ITS ACTIVITIES IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” (AS EACH
SUCH TERM IS DEFINED OR USED, DIRECTLY OR INDIRECTLY, IN REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), (Y) IS AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” (AS EACH SUCH TERM
IS DEFINED OR USED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED) OR (Z) IS,
OR AFTER GIVING EFFECT TO ANY EXTENSION OF CREDIT WILL BE, SUBJECT TO REGULATION
UNDER THE INTERSTATE COMMERCE ACT, AS AMENDED, OR ANY OTHER APPLICABLE LAW WHICH
LIMITS ITS ABILITY TO INCUR OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
OR BY THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.  NO PART OF THE PROCEEDS
OF ANY OF THE LOANS OR LETTERS OF CREDIT WILL BE USED (A) FOR PURCHASING OR
CARRYING MARGIN STOCK (OTHER THAN THE PURCHASE BY THE BORROWER OF ITS CAPITAL
STOCK PURSUANT TO THE STOCK BUYBACK PROGRAM OF THE BORROWER; PROVIDED THAT, TO
THE EXTENT REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER AT ANY
TIME, THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER A
FEDERAL RESERVE FORM U-1 STATEMENT OF PURPOSE IN CONNECTION WITH ANY SUCH
PURCHASE) OR (B) FOR ANY PURPOSE WHICH VIOLATES, OR WHICH WOULD BE INCONSISTENT
WITH, THE PROVISIONS OF REGULATION T, U OR X OF SUCH BOARD OF GOVERNORS.


(F)            TAX RETURNS AND PAYMENTS.  EACH OF THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS DULY FILED OR CAUSED TO BE FILED ALL FEDERAL, STATE, LOCAL AND
OTHER MATERIAL TAX RETURNS REQUIRED BY APPLICABLE LAW TO BE FILED, AND HAS PAID,
OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF, ALL FEDERAL, STATE, LOCAL AND
OTHER MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT AND
ITS PROPERTY, INCOME, PROFITS AND ASSETS WHICH ARE DUE AND PAYABLE (OTHER THAN
ANY AMOUNT THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH
GAAP HAVE BEEN PROVIDED FOR ON THE BOOKS OF SUCH PERSON).  SUCH RETURNS
ACCURATELY REFLECT IN ALL MATERIAL RESPECTS ALL LIABILITY FOR TAXES OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE PERIODS COVERED THEREBY.  THERE IS NO
ONGOING AUDIT OR EXAMINATION OR, TO THE KNOWLEDGE OF THE BORROWER, OTHER
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY OF THE TAX LIABILITY OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NO GOVERNMENTAL AUTHORITY HAS ASSERTED ANY LIEN OR
OTHER CLAIM AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
UNPAID TAXES WHICH HAS NOT BEEN DISCHARGED OR RESOLVED OTHER THAN (I) ANY AMOUNT
THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND

50


--------------------------------------------------------------------------------



WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED FOR ON
THE BOOKS OF SUCH PERSON AND (II) PERMITTED LIENS.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN RESPECT OF
FEDERAL, STATE, LOCAL AND OTHER MATERIAL TAXES FOR ALL FISCAL YEARS AND PORTIONS
THEREOF SINCE THE ORGANIZATION OF THE BORROWER OR SUCH SUBSIDIARY ARE IN THE
JUDGMENT OF THE BORROWER ADEQUATE, AND THE BORROWER DOES NOT ANTICIPATE ANY
MATERIAL AMOUNT OF ADDITIONAL TAXES OR ASSESSMENTS FOR ANY OF SUCH YEARS.


(G)           ENVIRONMENTAL MATTERS.  EXCEPT AS COULD NOT REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT,

(I)            THE PROPERTIES OWNED, LEASED OR OPERATED BY THE BORROWER AND ITS
SUBSIDIARIES NOW OR IN THE PAST DO NOT CONTAIN, AND TO THEIR KNOWLEDGE HAVE NOT
PREVIOUSLY CONTAINED, ANY HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS WHICH
(A) CONSTITUTE OR CONSTITUTED A VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS OR
(B) COULD GIVE RISE TO LIABILITY UNDER APPLICABLE ENVIRONMENTAL LAWS;

(II)           THE BORROWER, EACH OF ITS SUBSIDIARIES AND SUCH PROPERTIES AND
ALL OPERATIONS CONDUCTED IN CONNECTION THEREWITH ARE IN COMPLIANCE, AND HAVE
BEEN IN COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO
CONTAMINATION AT, UNDER OR ABOUT SUCH PROPERTIES OR SUCH OPERATIONS WHICH COULD
INTERFERE WITH THE CONTINUED OPERATION OF SUCH PROPERTIES OR IMPAIR THE FAIR
SALEABLE VALUE THEREOF;

(III)          NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING ENVIRONMENTAL CLAIMS, HAZARDOUS MATERIALS, OR
COMPLIANCE WITH ENVIRONMENTAL LAWS, NOR DOES THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE
RECEIVED OR IS BEING THREATENED;

(IV)          HAZARDOUS MATERIALS HAVE NOT BEEN TRANSPORTED OR DISPOSED OF TO OR
FROM THE PROPERTIES OWNED, LEASED OR OPERATED BY THE BORROWER AND ITS
SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH COULD GIVE
RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS, NOR HAVE ANY HAZARDOUS MATERIALS
BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF SUCH
PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY
UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS;

(V)           NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION
IS PENDING, OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS OR WILL BE
NAMED AS A POTENTIALLY RESPONSIBLE PARTY WITH RESPECT TO SUCH PROPERTIES OR
OPERATIONS CONDUCTED IN CONNECTION THEREWITH, NOR ARE THERE ANY CONSENT DECREES
OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR
OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW WITH RESPECT TO BORROWER, ANY SUBSIDIARY OR SUCH PROPERTIES OR
SUCH OPERATIONS; AND

(VI)          THERE HAS BEEN NO RELEASE, OR TO THE BORROWER’S KNOWLEDGE AFTER
DUE INQUIRY, THREAT OF RELEASE, OF HAZARDOUS MATERIALS AT OR FROM PROPERTIES
OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, NOW OR IN THE PAST,
IN VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY
UNDER ENVIRONMENTAL LAWS.

 

51


--------------------------------------------------------------------------------



(H)           ERISA.

(I)            AS OF THE CLOSING DATE, NO CREDIT PARTY AND NO ERISA AFFILIATE
MAINTAINS OR CONTRIBUTES TO, OR HAS ANY OBLIGATION UNDER, ANY EMPLOYEE BENEFIT
PLANS OR MULTIEMPLOYER PLANS OTHER THAN THOSE IDENTIFIED ON SCHEDULE 6.1(H);

(II)           EACH CREDIT PARTY AND EACH ERISA AFFILIATE IS IN COMPLIANCE WITH
ALL APPLICABLE PROVISIONS OF ERISA WITH RESPECT TO ALL EMPLOYEE BENEFIT PLANS OR
MULTIEMPLOYER PLANS, EXCEPT FOR ANY REQUIRED AMENDMENTS FOR WHICH THE REMEDIAL
AMENDMENT PERIOD AS DEFINED IN SECTION 401(B) OF THE CODE HAS NOT YET EXPIRED
AND EXCEPT WHERE A FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  EACH EMPLOYEE BENEFIT PLAN THAT IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS BEEN DETERMINED BY THE INTERNAL
REVENUE SERVICE TO BE SO QUALIFIED, AND EACH TRUST RELATED TO SUCH PLAN HAS BEEN
DETERMINED TO BE EXEMPT UNDER SECTION 501(A) OF THE CODE, EXCEPT FOR SUCH PLANS
THAT HAVE NOT YET RECEIVED DETERMINATION LETTERS BUT FOR WHICH THE REMEDIAL
AMENDMENT PERIOD FOR SUBMITTING A DETERMINATION LETTER APPLICATION HAS NOT YET
EXPIRED.  NO LIABILITY HAS BEEN INCURRED BY ANY CREDIT PARTY OR ANY ERISA
AFFILIATE WHICH REMAINS UNSATISFIED FOR ANY TAXES OR PENALTIES WITH RESPECT TO
ANY EMPLOYEE BENEFIT PLAN OR ANY MULTIEMPLOYER PLAN EXCEPT FOR A LIABILITY THAT
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(III)          AS OF THE CLOSING DATE, NO PENSION PLAN HAS BEEN TERMINATED, NOR
HAS ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN SECTION 412 OF THE CODE)
BEEN INCURRED (WITHOUT REGARD TO ANY WAIVER GRANTED UNDER SECTION 412 OF THE
CODE), NOR HAS ANY FUNDING WAIVER FROM THE INTERNAL REVENUE SERVICE BEEN
RECEIVED OR REQUESTED WITH RESPECT TO ANY PENSION PLAN, NOR HAS ANY CREDIT PARTY
OR ANY ERISA AFFILIATE FAILED TO MAKE ANY CONTRIBUTIONS OR TO PAY ANY AMOUNTS
DUE AND OWING AS REQUIRED BY SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR
THE TERMS OF ANY PENSION PLAN PRIOR TO THE DUE DATES OF SUCH CONTRIBUTIONS UNDER
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, NOR HAS THERE BEEN ANY EVENT
REQUIRING ANY DISCLOSURE UNDER SECTION 4041(C)(3)(C) OR 4063(A) OF ERISA WITH
RESPECT TO ANY PENSION PLAN;

(IV)          EXCEPT WHERE THE FAILURE OF ANY OF THE FOLLOWING REPRESENTATIONS
TO BE CORRECT IN ALL MATERIAL RESPECTS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, NO CREDIT PARTY AND NO ERISA AFFILIATE HAS:  (A)
ENGAGED IN A NONEXEMPT PROHIBITED TRANSACTION DESCRIBED IN SECTION 406 OF THE
ERISA OR SECTION 4975 OF THE CODE, (B) INCURRED ANY LIABILITY TO THE PBGC WHICH
REMAINS OUTSTANDING OTHER THAN THE PAYMENT OF PREMIUMS AND THERE ARE NO PREMIUM
PAYMENTS WHICH ARE DUE AND UNPAID, (C) FAILED TO MAKE A REQUIRED CONTRIBUTION OR
PAYMENT TO A MULTIEMPLOYER PLAN OR (D) FAILED TO MAKE A REQUIRED INSTALLMENT OR
OTHER REQUIRED PAYMENT UNDER SECTION 412 OF THE CODE;

(V)           NO TERMINATION EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; AND

(VI)          EXCEPT WHERE THE FAILURE OF ANY OF THE FOLLOWING REPRESENTATIONS
TO BE CORRECT IN ALL MATERIAL RESPECTS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, NO PROCEEDING BEFORE ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY, CLAIM (OTHER THAN A BENEFITS CLAIM IN THE ORDINARY
COURSE OF BUSINESS), LAWSUIT AND/OR INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
IS EXISTING OR, TO THE KNOWLEDGE OF THE BORROWER AFTER DUE INQUIRY,

52


--------------------------------------------------------------------------------


THREATENED CONCERNING OR INVOLVING ANY (A) EMPLOYEE WELFARE BENEFIT PLAN (AS
DEFINED IN SECTION 3(1) OF ERISA) CURRENTLY MAINTAINED OR CONTRIBUTED TO BY ANY
CREDIT PARTY OR ANY ERISA AFFILIATE, (B) PENSION PLAN OR (C) MULTIEMPLOYER PLAN.


(I)            EMPLOYEE RELATIONS. NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS, AS OF THE CLOSING DATE, PARTY TO ANY COLLECTIVE BARGAINING
AGREEMENT OR HAS ANY LABOR UNION BEEN RECOGNIZED AS THE REPRESENTATIVE OF ITS
EMPLOYEES EXCEPT AS SET FORTH ON SCHEDULE 6.1(I).  THE BORROWER KNOWS OF NO
PENDING, THREATENED OR CONTEMPLATED STRIKES, WORK STOPPAGE OR OTHER COLLECTIVE
LABOR DISPUTES INVOLVING ITS EMPLOYEES OR THOSE OF ITS SUBSIDIARIES THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(J)            BURDENSOME PROVISIONS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY INDENTURE, AGREEMENT, LEASE OR OTHER INSTRUMENT,
OR SUBJECT TO ANY CORPORATE OR PARTNERSHIP RESTRICTION, GOVERNMENTAL APPROVAL OR
APPLICABLE LAW WHICH IS SO UNUSUAL OR BURDENSOME AS IN THE FORESEEABLE FUTURE
COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER
AND ITS SUBSIDIARIES DO NOT PRESENTLY ANTICIPATE THAT FUTURE EXPENDITURES NEEDED
TO MEET THE PROVISIONS OF ANY STATUTES, ORDERS, RULES OR REGULATIONS OF A
GOVERNMENTAL AUTHORITY WILL BE SO BURDENSOME AS TO HAVE A MATERIAL ADVERSE
EFFECT.  NO SUBSIDIARY IS PARTY TO ANY AGREEMENT OR INSTRUMENT OR OTHERWISE
SUBJECT TO ANY RESTRICTION OR ENCUMBRANCE THAT RESTRICTS OR LIMITS ITS ABILITY
TO MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS IN RESPECT OF ITS CAPITAL STOCK
TO THE BORROWER OR ANY SUBSIDIARY OR TO TRANSFER ANY OF ITS ASSETS OR PROPERTIES
TO THE BORROWER OR ANY OTHER SUBSIDIARY IN EACH CASE OTHER THAN EXISTING UNDER
OR BY REASON OF THE LOAN DOCUMENTS OR APPLICABLE LAW.


(K)           FINANCIAL STATEMENTS.  THE (I) AUDITED FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.2(E)(I)(A), (II) UNAUDITED FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.2(E)(I)(B), ARE COMPLETE AND CORRECT AND FAIRLY
PRESENT ON A CONSOLIDATED BASIS THE ASSETS, LIABILITIES AND FINANCIAL POSITION
OF THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATES, AND THE RESULTS OF THE
OPERATIONS AND CHANGES OF FINANCIAL POSITION FOR THE PERIODS THEN ENDED (OTHER
THAN (A) CUSTOMARY YEAR-END ADJUSTMENTS FOR UNAUDITED FINANCIAL STATEMENTS AND
(B) THE POTENTIAL NON-CASH RESTATEMENT OF RETAINED EARNINGS (TO THE EXTENT SUCH
RESTATEMENT IMPACTS RETAINED EARNINGS AS SHOWN ON THE BALANCE SHEETS DELIVERED
PURSUANT TO SECTION 5.2(E)(I)(A) AND SECTION 5.2(E)(I)(B)) AS SPECIFICALLY
DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT AND THE LENDERS PRIOR TO THE
DATE HEREOF).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES
AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP.  SUCH FINANCIAL
STATEMENTS SHOW ALL MATERIAL INDEBTEDNESS AND OTHER MATERIAL LIABILITIES, DIRECT
OR CONTINGENT, OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF,
INCLUDING MATERIAL LIABILITIES FOR TAXES, MATERIAL COMMITMENTS, AND
INDEBTEDNESS, IN EACH CASE, TO THE EXTENT REQUIRED TO BE DISCLOSED UNDER GAAP. 
THE PRO FORMA FINANCIAL STATEMENTS AND FORECASTS DELIVERED PURSUANT TO SECTION
5.2(E)(II) WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED
THEREIN, WHICH ASSUMPTIONS ARE REASONABLE IN LIGHT OF THEN EXISTING CONDITIONS
EXCEPT THAT SUCH FINANCIAL STATEMENTS AND FORECASTS SHALL BE SUBJECT TO NORMAL
YEAR END CLOSING AND AUDIT ADJUSTMENTS.


(L)            NO MATERIAL ADVERSE CHANGE.  SINCE SEPTEMBER 30, 2005, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (CONTINGENT
OR OTHERWISE), OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND NO

53


--------------------------------------------------------------------------------



EVENT HAS OCCURRED OR CONDITION ARISEN THAT COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


(M)          SOLVENCY.  AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO EACH
EXTENSION OF CREDIT MADE HEREUNDER, THE BORROWER AND EACH OF ITS SUBSIDIARIES,
TAKEN AS A WHOLE, WILL BE SOLVENT.


(N)           TITLES TO ASSETS.  EACH OF THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS (I) SUCH TITLE TO THE REAL PROPERTY OWNED OR LEASED BY IT AS IS
NECESSARY OR DESIRABLE TO THE CONDUCT OF ITS BUSINESS AND (II) VALID AND LEGAL
TITLE TO ALL OF ITS PERSONAL PROPERTY AND ASSETS, INCLUDING, BUT NOT LIMITED TO,
(A) ALL MATERIAL FRANCHISES, LICENSES, COPYRIGHTS, COPYRIGHT APPLICATIONS,
PATENTS, PATENT RIGHTS OR LICENSES, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS, TRADE NAMES, TRADE NAME RIGHTS AND
OTHER RIGHTS WITH RESPECT TO THE FOREGOING WHICH ARE REASONABLY NECESSARY TO
CONDUCT ITS BUSINESS AND (B) THOSE REFLECTED ON THE BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION 5.2(E), EXCEPT THOSE
PROPERTIES AND/OR ASSETS REFLECTED ON SUCH BALANCE SHEET WHICH HAVE BEEN
DISPOSED OF BY THE BORROWER OR ITS SUBSIDIARIES SUBSEQUENT TO SUCH DATE WHICH
DISPOSITIONS HAVE BEEN IN THE ORDINARY COURSE OF BUSINESS OR AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER.  NO EVENT HAS OCCURRED WHICH PERMITS, OR AFTER
NOTICE OR LAPSE OF TIME OR BOTH WOULD PERMIT, THE REVOCATION OR TERMINATION OF
ANY RIGHTS SET FORTH IN CLAUSE (II)(A) ABOVE, AND NEITHER THE BORROWER NOR ANY
OF ITS SUBSIDIARIES IS LIABLE TO ANY PERSON FOR INFRINGEMENT UNDER APPLICABLE
LAW WITH RESPECT TO ANY SUCH RIGHTS AS A RESULT OF ITS BUSINESS OPERATIONS,
EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(O)           INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT
AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCATIONS WHERE THE BORROWER OR THE APPLICABLE
SUBSIDIARY OPERATES.


(P)           LIENS.  NONE OF THE PROPERTIES AND ASSETS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES IS SUBJECT TO ANY LIEN, EXCEPT PERMITTED LIENS.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES HAS SIGNED ANY FINANCING STATEMENT OR ANY
SECURITY AGREEMENT AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE ANY
FINANCING STATEMENT, EXCEPT TO PERFECT THOSE PERMITTED LIENS.


(Q)           INDEBTEDNESS AND GUARANTY OBLIGATIONS.  SCHEDULE 6.1(Q) IS A
COMPLETE AND CORRECT LISTING OF ALL INDEBTEDNESS AND GUARANTY OBLIGATIONS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE.  THE BORROWER AND ITS
SUBSIDIARIES HAVE PERFORMED AND ARE IN COMPLIANCE WITH ALL OF THE MATERIAL TERMS
OF SUCH INDEBTEDNESS AND GUARANTY OBLIGATIONS AND ALL INSTRUMENTS AND AGREEMENTS
RELATING THERETO, AND NO DEFAULT OR EVENT OF DEFAULT, OR EVENT OR CONDITION
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH A DEFAULT OR
EVENT OF DEFAULT ON THE PART OF THE BORROWER OR ANY OF ITS SUBSIDIARIES EXISTS
WITH RESPECT TO ANY SUCH INDEBTEDNESS OR GUARANTY OBLIGATION.


(R)            LITIGATION.  EXCEPT FOR (I) THE CLASS ACTION SUIT AND (II) ANY
OTHER MATTER THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING NOR, TO THE KNOWLEDGE
OF THE BORROWER, THREATENED AGAINST OR IN ANY OTHER

54


--------------------------------------------------------------------------------



WAY RELATING ADVERSELY TO OR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE PROPERTIES IN ANY COURT OR BEFORE ANY ARBITRATOR OF
ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY.


(S)           ABSENCE OF DEFAULTS.  NO EVENT HAS OCCURRED OR IS CONTINUING (I)
WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT, OR (II) WHICH CONSTITUTES,
OR WHICH WITH THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH WOULD CONSTITUTE,
A DEFAULT OR EVENT OF DEFAULT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES UNDER
ANY MATERIAL CONTRACT OR JUDGMENT, DECREE OR ORDER TO WHICH THE BORROWER OR ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE BORROWER OR ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR WHICH WOULD REQUIRE THE BORROWER OR
ITS SUBSIDIARIES TO MAKE ANY PAYMENT THEREUNDER PRIOR TO THE SCHEDULED MATURITY
DATE THEREFOR THAT, IN ANY CASE UNDER CLAUSE (II) COULD, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(T)            OFAC.  NONE OF THE BORROWER, ANY SUBSIDIARY OF THE BORROWER OR
ANY AFFILIATE OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR: (I) IS A SANCTIONED
PERSON, (II) HAS MORE THAN 10% OF ITS ASSETS IN SANCTIONED ENTITIES, OR (III)
DERIVES MORE THAN 10% OF ITS OPERATING INCOME FROM INVESTMENTS IN, OR
TRANSACTIONS WITH SANCTIONED PERSONS OR SANCTIONED ENTITIES.  THE PROCEEDS OF
ANY LOAN WILL NOT BE USED AND HAVE NOT BEEN USED TO FUND ANY OPERATIONS IN,
FINANCE ANY INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, A SANCTIONED
PERSON OR A SANCTIONED ENTITY.


(U)           DISCLOSURE.  THE BORROWER AND/OR ITS SUBSIDIARIES HAVE DISCLOSED
TO THE ADMINISTRATIVE AGENT AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND
CORPORATE OR OTHER RESTRICTIONS TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES
ARE SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NO FINANCIAL STATEMENT, MATERIAL REPORT, MATERIAL CERTIFICATE OR OTHER MATERIAL
INFORMATION FURNISHED (WHETHER IN WRITING OR ORALLY), TAKEN TOGETHER AS A WHOLE,
BY OR ON BEHALF OF ANY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
(AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, PRO FORMA FINANCIAL INFORMATION, ESTIMATED FINANCIAL INFORMATION
AND OTHER PROJECTED OR ESTIMATED INFORMATION, SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.

SECTION 6.2         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

55


--------------------------------------------------------------------------------



ARTICLE VII


FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 13.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 7.1         Financial Statements and Projections.


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN FORTY-FIVE (45) DAYS (OR, IF EARLIER, ON THE DATE OF ANY REQUIRED
PUBLIC FILING THEREOF) AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL
QUARTERS OF EACH FISCAL YEAR, AN UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL QUARTER AND
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS AND A REPORT
CONTAINING MANAGEMENT’S DISCUSSION AND ANALYSIS OF SUCH FINANCIAL STATEMENTS FOR
THE FISCAL QUARTER THEN ENDED AND THAT PORTION OF THE FISCAL YEAR THEN ENDED,
INCLUDING THE NOTES THERETO, ALL IN REASONABLE DETAIL SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR AND PREPARED BY THE BORROWER
IN ACCORDANCE WITH GAAP AND, IF APPLICABLE, CONTAINING DISCLOSURE OF THE EFFECT
ON THE FINANCIAL POSITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE
APPLICATION OF ACCOUNTING PRINCIPLES AND PRACTICES DURING THE PERIOD, AND
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER TO PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THEIR RESPECTIVE DATES AND THE
RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE RESPECTIVE
PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR END ADJUSTMENTS.  DELIVERY BY THE
BORROWER TO THE ADMINISTRATIVE AGENT AND THE LENDERS OF THE BORROWER’S QUARTERLY
REPORT TO THE SEC ON FORM 10-Q WITH RESPECT TO ANY FISCAL QUARTER, OR THE
AVAILABILITY OF SUCH REPORT ON EDGAR ONLINE, WITHIN THE PERIOD SPECIFIED ABOVE
SHALL BE DEEMED TO BE COMPLIANCE BY THE BORROWER WITH THIS SECTION 7.1(A).


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN EIGHTY-FIVE (85) DAYS (OR, IF EARLIER, ON THE DATE OF ANY REQUIRED
PUBLIC FILING THEREOF) AFTER THE END OF EACH FISCAL YEAR, AN AUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSE
OF SUCH FISCAL YEAR AND AUDITED CONSOLIDATED STATEMENTS OF INCOME, RETAINED
EARNINGS AND CASH FLOWS AND A REPORT CONTAINING MANAGEMENT’S DISCUSSION AND
ANALYSIS OF SUCH FINANCIAL STATEMENTS FOR THE FISCAL YEAR THEN ENDED, INCLUDING
THE NOTES THERETO, ALL IN REASONABLE DETAIL SETTING FORTH IN COMPARATIVE FORM
THE CORRESPONDING FIGURES AS OF THE END OF AND FOR THE PRECEDING FISCAL YEAR AND
PREPARED IN ACCORDANCE WITH GAAP AND, IF APPLICABLE, CONTAINING DISCLOSURE OF
THE EFFECT ON THE FINANCIAL POSITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN
THE APPLICATION OF ACCOUNTING PRINCIPLES AND PRACTICES DURING THE YEAR.  SUCH
ANNUAL FINANCIAL STATEMENTS SHALL BE AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND ACCOMPANIED BY A
REPORT THEREON BY SUCH CERTIFIED PUBLIC ACCOUNTANTS THAT IS NOT QUALIFIED WITH
RESPECT TO SCOPE LIMITATIONS IMPOSED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR WITH RESPECT TO ACCOUNTING PRINCIPLES FOLLOWED BY THE BORROWER OR ANY OF ITS

56


--------------------------------------------------------------------------------



SUBSIDIARIES NOT IN ACCORDANCE WITH GAAP.  DELIVERY BY THE BORROWER TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF THE BORROWER’S ANNUAL REPORT TO THE SEC
ON FORM 10-K WITH RESPECT TO ANY FISCAL QUARTER, OR THE AVAILABILITY OF SUCH
REPORT ON EDGAR ONLINE, WITHIN THE PERIOD SPECIFIED ABOVE SHALL BE DEEMED TO BE
COMPLIANCE BY THE BORROWER WITH THIS SECTION 7.1(B).


(C)           ANNUAL BUSINESS PLAN AND FINANCIAL PROJECTIONS.  AS SOON AS
PRACTICABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE BEGINNING OF EACH
FISCAL YEAR, A BUSINESS PLAN OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR, SUCH PLAN TO BE PREPARED IN ACCORDANCE WITH GAAP AND TO INCLUDE, ON
A QUARTERLY BASIS, THE FOLLOWING:  A QUARTERLY OPERATING AND CAPITAL BUDGET, A
PROJECTED INCOME STATEMENT, STATEMENT OF CASH FLOWS AND BALANCE SHEET,
ACCOMPANIED BY A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE BORROWER TO THE
EFFECT THAT, TO THE BEST OF SUCH OFFICER’S KNOWLEDGE, SUCH PROJECTIONS ARE GOOD
FAITH ESTIMATES (UTILIZING REASONABLE ASSUMPTIONS) OF THE FINANCIAL CONDITION
AND OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FOUR (4) FISCAL
QUARTER PERIOD.

SECTION 7.2         Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

SECTION 7.3         Intentionally Omitted.

SECTION 7.4         Other Reports.  Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants in connection with their auditing function,
including, without limitation, any management report and any management
responses thereto.

SECTION 7.5         Notice of Litigation and Other Matters.  Prompt (but in no
event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:


(A)           THE COMMENCEMENT OF ALL PROCEEDINGS AND INVESTIGATIONS BY OR
BEFORE ANY GOVERNMENTAL AUTHORITY AND ALL ACTIONS AND PROCEEDINGS IN ANY COURT
OR BEFORE ANY ARBITRATOR AGAINST OR INVOLVING THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, ASSETS OR BUSINESSES THAT IF
ADVERSELY DETERMINED COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL
LIABILITY TO THE BORROWER AND ITS SUBSIDIARIES;


(B)           ANY NOTICE OF ANY VIOLATION RECEIVED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ANY GOVERNMENTAL AUTHORITY INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OF VIOLATION OF ENVIRONMENTAL LAWS WHICH IN ANY SUCH CASE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(C)           ANY ATTACHMENT, JUDGMENT, LIEN, LEVY OR ORDER EXCEEDING $2,000,000
THAT MAY BE ASSESSED AGAINST OR THREATENED AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES;


(D)           (I) ANY DEFAULT OR EVENT OF DEFAULT OR (II) ANY EVENT WHICH
CONSTITUTES OR WHICH WITH THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH WOULD
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER ANY MATERIAL CONTRACT TO WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY

57


--------------------------------------------------------------------------------



WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
PROPERTIES MAY BE BOUND WHICH, IN THE CASE OF CLAUSE (II), COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(E)           EXCEPT FOR ANY SUCH EVENT OR CONDITION THAT COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) ANY UNFAVORABLE DETERMINATION
LETTER FROM THE INTERNAL REVENUE SERVICE REGARDING THE QUALIFICATION OF AN
EMPLOYEE BENEFIT PLAN UNDER SECTION 401(A) OF THE CODE (ALONG WITH A COPY
THEREOF), (II) ALL NOTICES RECEIVED BY ANY CREDIT PARTY OR ANY ERISA AFFILIATE
OF THE PBGC’S INTENT TO TERMINATE ANY PENSION PLAN OR TO HAVE A TRUSTEE
APPOINTED TO ADMINISTER ANY PENSION PLAN, (III) ALL NOTICES RECEIVED BY ANY
CREDIT PARTY OR ANY ERISA AFFILIATE FROM A MULTIEMPLOYER PLAN SPONSOR CONCERNING
THE IMPOSITION OR AMOUNT OF WITHDRAWAL LIABILITY IMPOSED PURSUANT TO SECTION
4202 OF ERISA AND (IV) THE BORROWER OBTAINING KNOWLEDGE OR REASON TO KNOW THAT
ANY CREDIT PARTY OR ANY ERISA AFFILIATE HAS FILED A NOTICE OF INTENT TO
TERMINATE ANY PENSION PLAN UNDER A DISTRESS TERMINATION WITHIN THE MEANING OF
SECTION 4041(C) OF ERISA;


(F)            ANY EVENT WHICH MAKES ANY OF THE REPRESENTATIONS SET FORTH IN
SECTION 6.1 THAT IS SUBJECT TO MATERIALITY OR MATERIAL ADVERSE EFFECT
QUALIFICATIONS INACCURATE IN ANY RESPECT OR ANY EVENT WHICH MAKES ANY OF THE
REPRESENTATIONS SET FORTH IN SECTION 6.1 THAT IS NOT SUBJECT TO MATERIALITY OR
MATERIAL ADVERSE EFFECT QUALIFICATIONS INACCURATE IN ANY MATERIAL RESPECT; AND


(G)           ANY MATERIAL ADVERSE DEVELOPMENT IN THE CLASS ACTION SUIT.

SECTION 7.6         Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement or any other Loan Document shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(u).


ARTICLE VIII


AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 13.2, the Borrower will, and will cause each of its Subsidiaries
to:

SECTION 8.1         Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 10.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.

SECTION 8.2         Maintenance of Property.  Protect and preserve all
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property necessary in and material to its
business; and from time to time make or cause to be made all repairs, renewals
and

58


--------------------------------------------------------------------------------


replacements thereof and additions to such property necessary for the conduct of
its business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner; except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.3         Insurance.  Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance), and on the Closing Date and from time to time thereafter deliver to
the Administrative Agent upon its request information in reasonable detail as to
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 8.4         Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5         Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other material
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

SECTION 8.6         Compliance With Laws and Approvals.  Observe and remain in
compliance in all respects with all Applicable Laws and maintain in full force
and effect all Governmental Approvals, in each case applicable to the conduct of
its business except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 8.7         Environmental Laws.  In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

59


--------------------------------------------------------------------------------


SECTION 8.8         Compliance with ERISA. In addition to and without limiting
the generality of Section 8.6, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA with
respect to all Employee Benefit Plans or Multiemployer Plans, (ii) not take any
action or fail to take action the result of which could be a liability under
Title IV of ERISA to the PBGC (other than the payment of premiums) or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under Section 502(i) of ERISA or tax under
Section 4975 of the Code and (iv) operate each Employee Benefit Plan in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any penalty liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

SECTION 8.9         Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender from time to time (no more frequently than
twice during any year unless a Default or Event of Default shall have occurred
and be continuing) upon prior reasonable notice and at such times during normal
business hours, at the Borrower’s expense, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects.  Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at any time without advance notice.

SECTION 8.10       Additional Subsidiaries.       Notify the Administrative
Agent of the creation or acquisition of any (a) Domestic Subsidiary and (b)
Disregarded Foreign Entity and, provided that such entities are not owned,
directly or indirectly, by a Foreign Subsidiary that is not a Disregarded
Foreign Entity, (i) in the case of any Domestic Subsidiary, promptly after such
creation or acquisition (and in any event within thirty (30) days after such
creation or acquisition), cause such Domestic Subsidiary to, or (ii) in the case
of any Disregarded Foreign Entity, promptly upon the request of the
Administrative Agent (and in any event within thirty (30) days after such
request, or such longer period as may be agreed to by the Administrative Agent
in its sole discretion), cause such Person to (A) become a Subsidiary Guarantor
by delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (B) deliver to the Administrative Agent
such documents and certificates (including, without limitation, legal opinions
and, in the case of a Disregarded Foreign Entity, legal opinions of local
counsel) referred to in Section 5.2 as may be reasonably requested by the
Administrative Agent, (C) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Person and (D) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent or required
by the other Loan Documents, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

SECTION 8.11       Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the consummation of the P&H Acquisition, (b)
for general

60


--------------------------------------------------------------------------------



CORPORATE PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING, WITHOUT
LIMITATION, WORKING CAPITAL, CAPITAL EXPENDITURES IN THE ORDINARY COURSE OF
BUSINESS AND PERMITTED ACQUISITIONS AND (C) THE PAYMENT OF CERTAIN FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE CREDIT FACILITY AND THE P&H
ACQUISITION.

SECTION 8.12       Further Assurances.  Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.


ARTICLE IX


FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower and its Subsidiaries on a Consolidated basis will
not:

SECTION 9.1         Total Leverage Ratio:  As of any fiscal quarter end, permit
the Consolidated Total Leverage Ratio to be greater than or equal to 2.75 to
1.00.

SECTION 9.2         Interest Coverage Ratio:  As of any fiscal quarter end,
permit the Consolidated Interest Coverage Ratio to be less than or equal to 3.00
to 1.00.


ARTICLE X


NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower has not and will not and will not permit any of
its Subsidiaries to:

SECTION 10.1       Limitations on Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness except:


(A)           THE OBLIGATIONS (EXCLUDING HEDGING OBLIGATIONS PERMITTED PURSUANT
TO SECTION 10.1(B));


(B)           INDEBTEDNESS INCURRED IN CONNECTION WITH A HEDGING AGREEMENT WITH
A COUNTERPARTY AND UPON TERMS AND CONDITIONS (INCLUDING INTEREST RATE)
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED, THAT ANY
COUNTERPARTY THAT IS A LENDER SHALL BE DEEMED SATISFACTORY TO THE ADMINISTRATIVE
AGENT;


(C)           INDEBTEDNESS EXISTING ON THE CLOSING DATE AND NOT OTHERWISE
PERMITTED UNDER THIS SECTION AND LISTED ON SCHEDULE 10.1, AND THE RENEWAL,
REFINANCING, EXTENSION AND REPLACEMENT (BUT NOT THE INCREASE IN THE AGGREGATE
PRINCIPAL AMOUNT) THEREOF;

61


--------------------------------------------------------------------------------



(D)           PURCHASE MONEY INDEBTEDNESS AND INDEBTEDNESS INCURRED IN
CONNECTION WITH CAPITAL LEASES IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000
ON ANY DATE OF DETERMINATION;


(E)           GUARANTY OBLIGATIONS OF ANY SUBSIDIARY IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS;


(F)            GUARANTY OBLIGATIONS OF ANY SUBSIDIARY WITH RESPECT TO
INDEBTEDNESS PERMITTED PURSUANT TO SUBSECTIONS (A) THROUGH (D) OF THIS SECTION;


(G)           INDEBTEDNESS (I) OF A PERSON THAT BECOMES A SUBSIDIARY OF THE
BORROWER AFTER THE CLOSING DATE IN CONNECTION WITH ANY PERMITTED ACQUISITION OR
(II) ASSUMED IN CONNECTION WITH ANY ASSETS ACQUIRED IN CONNECTION WITH ANY
PERMITTED ACQUISITION, AND THE REFINANCING, REFUNDING, RENEWAL AND EXTENSION
(BUT NOT THE INCREASE IN THE AGGREGATE PRINCIPAL AMOUNT) THEREOF; PROVIDED, THAT
SUCH INDEBTEDNESS (X) EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OR
SUCH ASSETS ARE ACQUIRED AND IS NOT CREATED IN CONTEMPLATION OF, OR IN
CONNECTION WITH, SUCH PERSON BECOMING A SUBSIDIARY OR SUCH ASSETS BEING ACQUIRED
AND (Y) SHALL NOT EXCEED $10,000,000 IN THE AGGREGATE ON ANY DATE OF
DETERMINATION;


(H)           INDEBTEDNESS OWED BY ANY SUBSIDIARY GUARANTOR TO ANOTHER CREDIT
PARTY;


(I)            SUBORDINATED INDEBTEDNESS; PROVIDED THAT IN THE CASE OF EACH
ISSUANCE OF SUBORDINATED INDEBTEDNESS, (I) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD BE CAUSED BY THE ISSUANCE OF SUCH
SUBORDINATED INDEBTEDNESS AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SATISFACTORY WRITTEN EVIDENCE THAT THE BORROWER WOULD BE IN COMPLIANCE WITH ALL
COVENANTS CONTAINED IN THIS AGREEMENT ON A PRO FORMA BASIS AFTER GIVING EFFECT
TO THE ISSUANCE OF ANY SUCH SUBORDINATED INDEBTEDNESS;


(J)            INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, BANKERS ACCEPTANCES, LETTERS OF CREDIT, SURETY BONDS OR OTHER SIMILAR
OBLIGATIONS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND ANY REFINANCINGS
THEREOF TO THE EXTENT NOT PROVIDED TO SECURE THE REPAYMENT OF OTHER
INDEBTEDNESS;


(K)           INDEBTEDNESS OWED BY ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY TO
ANY OTHER SUBSIDIARY THAT IS NOT A CREDIT PARTY;


(L)            INDEBTEDNESS OWED BY (I) ANY CREDIT PARTY TO ANY SUBSIDIARY WHICH
IS NOT A CREDIT PARTY; PROVIDED THAT SUCH INDEBTEDNESS SHALL BE SUBORDINATED TO
THE OBLIGATIONS IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND (II) ANY SUBSIDIARY WHICH IS NOT A CREDIT PARTY TO ANY CREDIT PARTY;
PROVIDED, THAT, IF REQUESTED BY THE ADMINISTRATIVE AGENT, SUCH INDEBTEDNESS
SHALL BE PAYABLE ON DEMAND; PROVIDED FURTHER THAT THE AGGREGATE AMOUNT OF ALL
SUCH INTERCOMPANY INDEBTEDNESS PERMITTED PURSUANT TO THE FOREGOING CLAUSES (I)
AND (II) AND EQUITY OR CAPITAL INVESTMENTS PERMITTED PURSUANT TO SECTION
10.3(H), IN EACH CASE INCURRED OR MADE AFTER THE CLOSING DATE, SHALL NOT EXCEED
$50,000,000 OUTSTANDING ON ANY DATE OF DETERMINATION (WHICH AMOUNT SHALL BE
CALCULATED AS THE NET BALANCE OF SUCH LOANS, ADVANCES AND EQUITY AND CAPITAL
INVESTMENTS AS REDUCED BY ANY REPAYMENTS OR DISTRIBUTIONS MADE WITH RESPECT
THERETO);

62


--------------------------------------------------------------------------------



(M)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, UNSECURED INDEBTEDNESS OF THE BORROWER;
PROVIDED, THAT SUCH INDEBTEDNESS SHALL BE PARI PASSU WITH THE OBLIGATIONS; AND


(N)           ADDITIONAL INDEBTEDNESS OF THE SUBSIDIARIES NOT OTHERWISE
PERMITTED PURSUANT TO THIS SECTION IN AN AGGREGATE AMOUNT OUTSTANDING NOT TO
EXCEED $5,000,000.

SECTION 10.2       Limitations on Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:


(A)           LIENS FOR TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR
LEVIES (EXCLUDING ANY LIEN IMPOSED PURSUANT TO ANY OF THE PROVISIONS OF ERISA OR
ENVIRONMENTAL LAWS) NOT YET DUE OR AS TO WHICH THE PERIOD OF GRACE (NOT TO
EXCEED SIXTY (60) DAYS), IF ANY, RELATED THERETO HAS NOT EXPIRED OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS IF ADEQUATE
RESERVES ARE MAINTAINED TO THE EXTENT REQUIRED BY GAAP;


(B)           THE CLAIMS OF MATERIALMEN, MECHANICS, CARRIERS, WAREHOUSEMEN,
PROCESSORS OR LANDLORDS FOR LABOR, MATERIALS, SUPPLIES OR RENTALS INCURRED IN
THE ORDINARY COURSE OF BUSINESS, (I) WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE
THAN THIRTY (30) DAYS OR (II) WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS IF ADEQUATE RESERVES ARE MAINTAINED TO THE EXTENT
REQUIRED BY GAAP;


(C)           LIENS CONSISTING OF DEPOSITS OR PLEDGES MADE IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH, OR TO SECURE PAYMENT OF, OBLIGATIONS
UNDER WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE OR SIMILAR LEGISLATION, OR
DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TENDERS, TRADE CONTRACTS, LIABILITY
TO INSURANCE CARRIERS AND LEASES (OTHER THAN INDEBTEDNESS), STATUTORY
OBLIGATIONS, SURETY BONDS (OTHER THAN BONDS RELATED TO JUDGMENTS OR LITIGATION),
PERFORMANCE BONDS, CONTRACTUAL OR WARRANTY OBLIGATIONS AND OTHER OBLIGATIONS OF
A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(D)           LIENS CONSTITUTING ENCUMBRANCES IN THE NATURE OF ZONING
RESTRICTIONS, EASEMENTS AND RIGHTS OR RESTRICTIONS OF RECORD ON THE USE OF REAL
PROPERTY, WHICH IN THE AGGREGATE ARE NOT SUBSTANTIAL IN AMOUNT AND WHICH DO NOT,
IN ANY CASE, MATERIALLY DETRACT FROM THE VALUE OF SUCH PROPERTY OR IMPAIR THE
USE THEREOF IN THE ORDINARY CONDUCT OF BUSINESS;


(E)           LIENS, IF ANY, SECURING THE OBLIGATIONS;


(F)            LIENS ON ASSETS OF ANY SUBSIDIARY ACQUIRED PURSUANT TO A
PERMITTED ACQUISITION, OR ON ASSETS OF ANY SUBSIDIARY WHICH ARE IN EXISTENCE AT
THE TIME THAT SUCH SUBSIDIARY IS ACQUIRED PURSUANT TO A PERMITTED ACQUISITION
(PROVIDED THAT SUCH LIENS (I) ARE NOT INCURRED IN CONNECTION WITH, OR IN
ANTICIPATION OF, SUCH PERMITTED ACQUISITION, (II) ARE APPLICABLE ONLY TO
SPECIFIC ASSETS, (III) ARE NOT “BLANKET” OR ALL ASSET LIENS AND (IV) DO NOT
ATTACH TO ANY OTHER PROPERTY OR ASSETS OF ANY CREDIT PARTY);


(G)           LIENS NOT OTHERWISE PERMITTED BY THIS SECTION AND IN EXISTENCE ON
THE CLOSING DATE AND DESCRIBED ON SCHEDULE 10.2;

63


--------------------------------------------------------------------------------



(H)           LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 10.1(D);
PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED SUBSTANTIALLY SIMULTANEOUSLY WITH
THE ACQUISITION OR LEASE OF THE RELATED ASSET, (II) SUCH LIENS DO NOT AT ANY
TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH
INDEBTEDNESS, (III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED
AND (IV) THE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL AT
NO TIME EXCEED ONE HUNDRED PERCENT (100%) OF THE ORIGINAL PURCHASE PRICE OR
LEASE PAYMENT AMOUNT OF SUCH PROPERTY AT THE TIME IT WAS ACQUIRED;


(I)            (I) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF
BUSINESS UNDER SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE
RELEVANT JURISDICTION AND (II) LIENS OF ANY DEPOSITARY BANK IN CONNECTION WITH
STATUTORY, COMMON LAW AND CONTRACTUAL RIGHTS OF SET-OFF AND RECOUPMENT WITH
RESPECT TO ANY DEPOSIT ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


(J)            LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 11.1(M) OR SECURING APPEAL OR
OTHER SURETY BONDS RELATED TO SUCH JUDGMENTS;


(K)           ANY EXTENSION, RENEWAL OR REPLACEMENT OF ANY LIEN PERMITTED BY
CLAUSES (A) THROUGH (J); PROVIDED THAT (I) THE LIENS PERMITTED UNDER THIS CLAUSE
(K) SHALL NOT (A) SECURE ANY INDEBTEDNESS OTHER THAN THE INDEBTEDNESS THAT WAS
SECURED BY THE LIEN BEING EXTENDED, RENEWED OR REPLACED AND (B) BE EXTENDED TO
COVER ANY PROPERTY THAT WAS NOT ENCUMBERED BY THE LIEN BEING EXTENDED, RENEWED
OR REPLACED; (II) THE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY THE LIEN
PERMITTED BY THIS CLAUSE (K) SHALL NOT BE INCREASED OVER THE PRINCIPAL AMOUNT OF
SUCH INDEBTEDNESS IMMEDIATELY PRIOR TO SUCH EXTENSION, RENEWAL OR REPLACEMENT
AND (III) BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR
REPLACEMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING OR
WOULD RESULT THEREFROM; AND


(L)            LIENS NOT OTHERWISE PERMITTED HEREUNDER SECURING OBLIGATIONS NOT
AT ANY TIME EXCEEDING IN THE AGGREGATE $5,000,000.

SECTION 10.3       Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any Person
except:


(A)           (I) INVESTMENTS EXISTING ON THE CLOSING DATE IN SUBSIDIARIES
EXISTING ON THE CLOSING DATE, (II) INVESTMENTS IN DOMESTIC SUBSIDIARIES (OTHER
THAN INVESTMENTS EXISTING ON THE CLOSING DATE) SO LONG AS THE BORROWER AND ITS
SUBSIDIARIES COMPLY WITH THE APPLICABLE PROVISIONS OF SECTION 8.10 AND (III) THE
OTHER LOANS, ADVANCES AND INVESTMENTS DESCRIBED ON SCHEDULE 10.3 EXISTING ON THE
CLOSING DATE;

64


--------------------------------------------------------------------------------



(B)           (I) INVESTMENTS IN (A) MARKETABLE DIRECT OBLIGATIONS ISSUED OR
UNCONDITIONALLY GUARANTEED BY THE UNITED STATES OR ANY AGENCY THEREOF MATURING
WITHIN ONE HUNDRED TWENTY (120) DAYS FROM THE DATE OF ACQUISITION THEREOF,
(B) COMMERCIAL PAPER MATURING NO MORE THAN ONE HUNDRED TWENTY (120) DAYS FROM
THE DATE OF CREATION THEREOF AND CURRENTLY HAVING THE HIGHEST RATING OBTAINABLE
FROM EITHER STANDARD & POOR’S RATINGS SERVICES, A DIVISION OF THE MCGRAW-HILL
COMPANIES, INC. OR MOODY’S INVESTORS SERVICE, INC., (C) CERTIFICATES OF DEPOSIT
MATURING NO MORE THAN ONE HUNDRED TWENTY (120) DAYS FROM THE DATE OF CREATION
THEREOF ISSUED BY COMMERCIAL BANKS INCORPORATED UNDER THE LAWS OF THE UNITED
STATES, EACH HAVING COMBINED CAPITAL, SURPLUS AND UNDIVIDED PROFITS OF NOT LESS
THAN $500,000,000 AND HAVING A RATING OF “A” OR BETTER BY A NATIONALLY
RECOGNIZED RATING AGENCY; PROVIDED, THAT THE AGGREGATE AMOUNT INVESTED IN SUCH
CERTIFICATES OF DEPOSIT SHALL NOT AT ANY TIME EXCEED $5,000,000 FOR ANY ONE SUCH
CERTIFICATE OF DEPOSIT AND $10,000,000 FOR ANY ONE SUCH BANK, (D) TIME DEPOSITS
MATURING NO MORE THAN THIRTY (30) DAYS FROM THE DATE OF CREATION THEREOF WITH
COMMERCIAL BANKS OR SAVINGS BANKS OR SAVINGS AND LOAN ASSOCIATIONS EACH HAVING
MEMBERSHIP EITHER IN THE FDIC OR THE DEPOSITS OF WHICH ARE INSURED BY THE FDIC
AND IN AMOUNTS NOT EXCEEDING THE MAXIMUM AMOUNTS OF INSURANCE THEREUNDER, OR (E)
MONEY MARKET FUNDS THAT INVEST IN ANY INVESTMENTS DESCRIBED IN ITEMS (A) THROUGH
(D) ABOVE AND (II) INVESTMENTS PERMITTED PURSUANT TO THAT CERTAIN INVESTMENT
POLICY OF THE BORROWER IN EFFECT AS OF THE CLOSING DATE AND PREVIOUSLY PROVIDED
TO THE ADMINISTRATIVE AGENT (SUCH INVESTMENTS DESCRIBED IN ITEMS (I) AND (II)
ABOVE, “CASH EQUIVALENTS”);


(C)           INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE FORM
OF PERMITTED ACQUISITIONS;


(D)           HEDGING AGREEMENTS NOT PROHIBITED BY SECTION 10.1;


(E)           PURCHASES OF ASSETS IN THE ORDINARY COURSE OF BUSINESS;


(F)            INVESTMENTS IN THE FORM OF LOANS AND ADVANCES TO EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS, WHICH, IN THE AGGREGATE, DO NOT EXCEED AT ANY TIME
$5,000,000;


(G)           INVESTMENTS IN THE FORM OF (I) INTERCOMPANY LOANS AND ADVANCES
PERMITTED PURSUANT TO SECTION 10.1(H) AND (K) AND (II) EQUITY OR CAPITAL
INVESTMENTS MADE BY (A) THE BORROWER OR ANY OF ITS SUBSIDIARIES IN ANY CREDIT
PARTY OR (B) ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY IN ANY OTHER SUBSIDIARY
THAT IS NOT A CREDIT PARTY;


(H)           INVESTMENTS IN THE FORM OF (I) INTERCOMPANY LOANS AND ADVANCES
PERMITTED PURSUANT TO SECTION 10.1(L) AND (II) EQUITY OR CAPITAL INVESTMENTS
MADE BY ANY CREDIT PARTY IN ANY SUBSIDIARY WHICH IS NOT A CREDIT PARTY; PROVIDED
THAT THE AGGREGATE AMOUNT OF SUCH INTERCOMPANY INDEBTEDNESS AND EQUITY OR
CAPITAL INVESTMENTS, INCURRED OR MADE AFTER THE CLOSING DATE, SHALL NOT EXCEED
$50,000,000 OUTSTANDING ON ANY DATE OF DETERMINATION (WHICH AMOUNT SHALL BE
CALCULATED AS THE NET BALANCE OF SUCH LOANS, ADVANCES AND EQUITY OR CAPITAL
INVESTMENTS AS REDUCED BY ANY REPAYMENTS OR DISTRIBUTIONS MADE WITH RESPECT
THERETO);


(I)            SO LONG AS NO DEFAULT OR EVENT OF DEFAULT (INCLUDING, WITHOUT
LIMITATION, A CHANGE OF CONTROL) SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM, INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER
THAN ANY INVESTMENT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE FORM OF
ACQUISITIONS OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR A LINE OF

65


--------------------------------------------------------------------------------



BUSINESS (WHETHER BY THE ACQUISITION OF CAPITAL STOCK, ASSETS OR ANY COMBINATION
THEREOF) OF ANY OTHER PERSON) NOT OTHERWISE PERMITTED HEREUNDER PAID SOLELY WITH
PROCEEDS FROM THE ISSUANCE OF CAPITAL STOCK OF THE BORROWER; AND


(J)            OTHER ADDITIONAL INVESTMENTS NOT OTHERWISE PERMITTED PURSUANT TO
THIS SECTION NOT EXCEEDING $10,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR.

SECTION 10.4       Limitations on Mergers and Liquidation.  Merge, consolidate
or enter into any similar combination with any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:


(A)           ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH
OR INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING PERSON) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT THE
SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING PERSON);


(B)           ANY SUBSIDIARY MAY SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
TO THE BORROWER OR ANY WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR
IN SUCH A TRANSACTION IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER
BE THE BORROWER OR A SUBSIDIARY GUARANTOR; PROVIDED, FURTHER THAT IF THE
TRANSFEREE IN SUCH TRANSACTION IS THE BORROWER OR A SUBSIDIARY GUARANTOR, THE
CONSIDERATION PAID OR PAYABLE IN CONNECTION WITH SUCH TRANSACTION SHALL BE NO
MORE THAN THE FAIR MARKET VALUE OF THE ASSETS SOLD, LEASED, TRANSFERRED OR
OTHERWISE DISPOSED OF IN CONNECTION THEREWITH;


(C)           ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER MAY MERGE INTO THE
PERSON SUCH WHOLLY-OWNED SUBSIDIARY WAS FORMED TO ACQUIRE IN CONNECTION WITH A
PERMITTED ACQUISITION; AND


(D)           ANY SUBSIDIARY OF THE BORROWER MAY WIND-UP INTO THE BORROWER OR
ANY SUBSIDIARY GUARANTOR.

SECTION 10.5       Limitations on Sales of Assets.  Convey, sell, lease, assign
transfer or otherwise dispose of its property, business or assets (including,
without limitation, the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction) whether now owned or hereafter acquired
except:


(A)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


(B)           THE SALE OF OBSOLETE, WORN-OUT OR SURPLUS ASSETS NO LONGER USED OR
USABLE IN THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


(C)           THE TRANSFER OF ASSETS TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR
PURSUANT TO SECTION 10.4;


(D)           THE SALE OR DISCOUNT WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE
ARISING IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF;


(E)           THE DISPOSITION OF ANY HEDGING AGREEMENT;

66


--------------------------------------------------------------------------------



(F)            DISPOSITIONS OF INVESTMENTS IN CASH AND CASH EQUIVALENTS;


(G)           CONVEYANCES, SALES, LEASES, ASSIGNMENTS, TRANSFERS OR OTHER
DISPOSITIONS OF ASSETS BY ANY SUBSIDIARY THAT IS NOT A CREDIT PARTY AS REQUIRED
AT ANY TIME BY APPLICABLE LAW; AND


(H)           ADDITIONAL CONVEYANCES, SALES, LEASES, ASSIGNMENTS, TRANSFERS OR
OTHER DISPOSITIONS OF ASSETS NOT OTHERWISE PERMITTED PURSUANT TO THIS SECTION IN
AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 IN ANY FISCAL YEAR.


SECTION 10.6       RESTRICTED PAYMENTS.  (A) OTHER THAN AS PERMITTED PURSUANT TO
CLAUSE (B) BELOW, (I) MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE WHICH SUCH CHANGE
IN ITS CAPITAL STRUCTURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (II) DECLARE OR PAY ANY DIVIDEND OR MAKE ANY OTHER PAYMENT OR
DISTRIBUTION OF CASH, PROPERTY OR ASSETS ON ACCOUNT OF THE BORROWER’S, OR ANY
SUBSIDIARY’S, CAPITAL STOCK, (III) PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR
RETIRE FOR VALUE ANY CAPITAL STOCK OF THE BORROWER, OR (IV) CANCEL, FORGIVE,
MAKE ANY PAYMENT OR PREPAYMENT ON OR WITH RESPECT TO, OR PURCHASE, REDEEM,
DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE (INCLUDING, WITHOUT LIMITATION,
(A) BY WAY OF DEPOSITING WITH ANY TRUSTEE WITH RESPECT THERETO MONEY OR
SECURITIES BEFORE DUE FOR THE PURPOSE OF PAYING WHEN DUE AND (B) AT THE MATURITY
THEREOF) ANY SUBORDINATED INDEBTEDNESS, EXCEPT A PAYMENT OF PRINCIPAL OR
INTEREST ON INDEBTEDNESS OWED TO A CREDIT PARTY BY A PERSON OTHER THAN THE
BORROWER (ALL SUCH PAYMENTS AND OTHER ACTIONS SET FORTH IN CLAUSES (II) THROUGH
(IV) ABOVE BEING COLLECTIVELY REFERRED TO AS “RESTRICTED PAYMENTS”); UNLESS:


(1)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT
THE TIME OF SUCH RESTRICTED PAYMENT OR WOULD OCCUR AS A CONSEQUENCE OF SUCH
RESTRICTED PAYMENT;


(2)           THE BORROWER AND ITS SUBSIDIARIES ARE, AT THE TIME OF SUCH
RESTRICTED PAYMENT AND AFTER GIVING PRO FORMA EFFECT THERETO, IN COMPLIANCE WITH
EACH COVENANT SET FORTH IN ARTICLE IX; AND


(3)           AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT AND ANY EXTENSION
OF CREDIT MADE IN CONNECTION WITH SUCH RESTRICTED PAYMENT, THE LIQUIDITY AMOUNT
SHALL BE GREATER THAN OR EQUAL TO $15,000,000.

(b)           Notwithstanding clause (a) above, (i) the Borrower or any
Subsidiary may pay dividends in shares of its own Capital Stock, (ii) any
Subsidiary may pay cash dividends to the Borrower and (iii) the Borrower may
purchase, redeem or otherwise acquire Capital Stock of the Borrower or warrants
or options to acquire any such Capital Stock with the proceeds received from the
substantially concurrent issue of new shares of Capital Stock of the Borrower.

SECTION 10.7       Limitations on Exchange and Issuance of Capital Stock. 
Issue, sell or otherwise dispose of any class or series of Capital Stock that,
by its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

 

67


--------------------------------------------------------------------------------



SECTION 10.8       TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY (A)
MAKE ANY LOAN OR ADVANCE TO, OR PURCHASE OR ASSUME ANY NOTE OR OTHER OBLIGATION
TO OR FROM, ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS OR OTHER AFFILIATES, OR
TO OR FROM ANY MEMBER OF THE IMMEDIATE FAMILY OF ANY OF ITS OFFICERS, DIRECTORS,
SHAREHOLDERS OR OTHER AFFILIATES, OR SUBCONTRACT ANY OPERATIONS TO ANY OF ITS
AFFILIATES OR (B) ENTER INTO, OR BE A PARTY TO, ANY OTHER TRANSACTION NOT
DESCRIBED IN CLAUSE (A) ABOVE WITH ANY OF ITS AFFILIATES OTHER THAN:

(I)            TRANSACTIONS PERMITTED BY SECTION 10.3, 10.4, 10.6 AND 10.7;

(II)           TRANSACTIONS EXISTING ON THE CLOSING DATE AND DESCRIBED ON
SCHEDULE 10.8;

(III)          NORMAL COMPENSATION, INDEMNITY AND REIMBURSEMENT OF REASONABLE
EXPENSES OF OFFICERS AND DIRECTORS; AND

(IV)          OTHER TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS ON TERMS AS
FAVORABLE AS WOULD BE OBTAINED BY IT ON A COMPARABLE ARMS-LENGTH TRANSACTION
WITH AN INDEPENDENT, UNRELATED THIRD PARTY AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE BORROWER.


SECTION 10.9       CERTAIN ACCOUNTING CHANGES; ORGANIZATIONAL DOCUMENTS.  (A)
CHANGE ITS FISCAL YEAR END, OR MAKE ANY CHANGE IN ITS ACCOUNTING TREATMENT AND
REPORTING PRACTICES EXCEPT AS REQUIRED BY GAAP OR (B) AMEND, MODIFY OR CHANGE
ITS ARTICLES OF INCORPORATION (OR CORPORATE CHARTER OR OTHER SIMILAR
ORGANIZATIONAL DOCUMENTS) OR AMEND, MODIFY OR CHANGE ITS BYLAWS (OR OTHER
SIMILAR DOCUMENTS) IN ANY MANNER ADVERSE IN ANY RESPECT TO THE RIGHTS OR
INTERESTS OF THE LENDERS.


SECTION 10.10      AMENDMENTS OF SUBORDINATED INDEBTEDNESS. AMEND OR MODIFY (OR
PERMIT THE MODIFICATION OR AMENDMENT OF) ANY OF THE TERMS OR PROVISIONS OF ANY
SUBORDINATED INDEBTEDNESS IN ANY RESPECT WHICH WOULD MATERIALLY ADVERSELY AFFECT
THE RIGHTS OR INTERESTS OF THE ADMINISTRATIVE AGENT AND LENDERS HEREUNDER.


SECTION 10.11       RESTRICTIVE AGREEMENTS.


(A)           ENTER INTO ANY INDEBTEDNESS WHICH CONTAINS ANY NEGATIVE PLEDGE ON
ASSETS OR ANY COVENANTS MORE RESTRICTIVE THAN THE PROVISIONS OF ARTICLES VIII,
IX, AND X HEREOF, OR WHICH RESTRICTS, LIMITS OR OTHERWISE ENCUMBERS ITS ABILITY
TO INCUR LIENS ON OR WITH RESPECT TO ANY OF ITS ASSETS OR PROPERTIES OTHER THAN
THE ASSETS OR PROPERTIES SECURING SUCH INDEBTEDNESS.


(B)           ENTER INTO OR PERMIT TO EXIST ANY AGREEMENT OR INSTRUMENT WHICH
IMPAIRS, RESTRICTS, LIMITS OR OTHERWISE ENCUMBERS (BY COVENANT OR OTHERWISE) THE
ABILITY OF ANY SUBSIDIARY OF THE BORROWER TO MAKE ANY PAYMENT TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES (IN THE FORM OF DIVIDENDS, INTERCOMPANY ADVANCES OR
OTHERWISE) FOR THE PURPOSE OF ENABLING THE BORROWER TO PAY THE OBLIGATIONS
EXCEPT FOR (I) SUCH IMPAIRMENTS, RESTRICTIONS, LIMITATIONS OR ENCUMBRANCES
EXISTING UNDER THE LOAN DOCUMENTS AND (II) SUCH IMPAIRMENTS, RESTRICTIONS,
LIMITATIONS OR ENCUMBRANCES EXISTING UNDER THE INDEBTEDNESS PERMITTED PURSUANT
TO SECTION 10.1(D) WITH RESPECT TO THE ASSET WHICH IS THE SUBJECT OF SUCH
INDEBTEDNESS.


SECTION 10.12     NATURE OF BUSINESS.  ALTER IN ANY MATERIAL RESPECT THE
CHARACTER OR CONDUCT OF THE BUSINESS CONDUCTED BY THE BORROWER AND ITS
SUBSIDIARIES AS OF THE CLOSING DATE.

68


--------------------------------------------------------------------------------



ARTICLE XI


DEFAULT AND REMEDIES


SECTION 11.1       EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL CONSTITUTE AN
EVENT OF DEFAULT, WHATEVER THE REASON FOR SUCH EVENT AND WHETHER IT SHALL BE
VOLUNTARY OR INVOLUNTARY OR BE EFFECTED BY OPERATION OF LAW OR PURSUANT TO ANY
JUDGMENT OR ORDER OF ANY COURT OR ANY ORDER, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY OR OTHERWISE:


(A)           DEFAULT IN PAYMENT OF PRINCIPAL OF LOANS AND REIMBURSEMENT
OBLIGATIONS.  THE BORROWER SHALL DEFAULT IN ANY PAYMENT OF PRINCIPAL OF ANY LOAN
OR REIMBURSEMENT OBLIGATION WHEN AND AS DUE (WHETHER AT MATURITY, BY REASON OF
ACCELERATION OR OTHERWISE).


(B)           OTHER PAYMENT DEFAULT.  THE BORROWER OR ANY OTHER CREDIT PARTY
SHALL DEFAULT IN THE PAYMENT WHEN AND AS DUE (WHETHER AT MATURITY, BY REASON OF
ACCELERATION OR OTHERWISE) OF INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION
OR THE PAYMENT OF ANY OTHER OBLIGATION, AND SUCH DEFAULT SHALL CONTINUE FOR A
PERIOD OF FIVE (5) BUSINESS DAYS.


(C)           MISREPRESENTATION.  ANY REPRESENTATION, WARRANTY, CERTIFICATION OR
STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE BORROWER OR ANY
OTHER CREDIT PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY DOCUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH THAT IS SUBJECT TO MATERIALITY OR
MATERIAL ADVERSE EFFECT QUALIFICATIONS, SHALL BE INCORRECT OR MISLEADING IN ANY
RESPECT WHEN MADE OR DEEMED MADE OR ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE BORROWER OR ANY
OTHER CREDIT PARTY HEREIN, ANY OTHER LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED
IN CONNECTION HEREWITH OR THEREWITH THAT IS NOT SUBJECT TO MATERIALITY OR
MATERIAL ADVERSE EFFECT QUALIFICATIONS, SHALL BE INCORRECT OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE


(D)           DEFAULT IN PERFORMANCE OF CERTAIN COVENANTS.  THE BORROWER OR ANY
OTHER CREDIT PARTY SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY
COVENANT OR AGREEMENT CONTAINED IN SECTIONS 7.1, 7.2 OR 7.5(D)(I) OR ARTICLES IX
OR X.


(E)           DEFAULT IN PERFORMANCE OF OTHER COVENANTS AND CONDITIONS.  THE
BORROWER OR ANY OTHER CREDIT PARTY SHALL DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN AS SPECIFICALLY PROVIDED FOR OTHERWISE IN THIS SECTION) OR
ANY OTHER LOAN DOCUMENT AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF THIRTY
(30) DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE BORROWER BY THE
ADMINISTRATIVE AGENT.


(F)            INDEBTEDNESS CROSS-DEFAULT.  THE BORROWER OR ANY OTHER CREDIT
PARTY SHALL:

(I)            DEFAULT IN THE PAYMENT OF ANY INDEBTEDNESS (OTHER THAN THE LOANS
OR ANY REIMBURSEMENT OBLIGATION) THE AGGREGATE OUTSTANDING AMOUNT OF WHICH
INDEBTEDNESS IS IN EXCESS OF $5,000,000 BEYOND THE PERIOD OF GRACE IF ANY,
PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS
CREATED, OR

(II)           DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT
OR CONDITION RELATING TO ANY INDEBTEDNESS (OTHER THAN THE LOANS OR ANY
REIMBURSEMENT OBLIGATION)

69


--------------------------------------------------------------------------------


THE AGGREGATE OUTSTANDING AMOUNT OF WHICH INDEBTEDNESS IS IN EXCESS OF
$5,000,000 OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH
HOLDER OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY (ANY APPLICABLE GRACE
PERIOD HAVING EXPIRED).


(G)           OTHER CROSS-DEFAULTS.  THE BORROWER OR ANY OTHER CREDIT PARTY
SHALL DEFAULT IN THE PAYMENT WHEN DUE, OR IN THE PERFORMANCE OR OBSERVANCE, OF
ANY OBLIGATION OR CONDITION OF ANY MATERIAL CONTRACT UNLESS, BUT ONLY AS LONG
AS, THE EXISTENCE OF ANY SUCH DEFAULT IS BEING CONTESTED BY THE BORROWER OR ANY
SUCH SUBSIDIARY IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES
IN RESPECT THEREOF HAVE BEEN ESTABLISHED ON THE BOOKS OF THE BORROWER OR SUCH
CREDIT PARTY TO THE EXTENT REQUIRED BY GAAP.


(H)           CHANGE IN CONTROL.  ANY CHANGE IN CONTROL SHALL OCCUR.


(I)            VOLUNTARY BANKRUPTCY PROCEEDING.  THE BORROWER OR ANY CREDIT
PARTY THEREOF SHALL (I) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY
LAWS (AS NOW OR HEREAFTER IN EFFECT), (II) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAWS, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, WINDING UP OR COMPOSITION FOR ADJUSTMENT OF DEBTS,
(III) CONSENT TO OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER ANY
PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS OR
OTHER LAWS, (IV) APPLY FOR OR CONSENT TO, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
RECEIVER, CUSTODIAN, TRUSTEE, OR LIQUIDATOR OF ITSELF OR OF A SUBSTANTIAL PART
OF ITS PROPERTY, DOMESTIC OR FOREIGN, (V) ADMIT IN WRITING ITS INABILITY TO PAY
ITS DEBTS AS THEY BECOME DUE, (VI) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (VII) TAKE ANY CORPORATE OR OTHER COMPANY ACTION FOR THE PURPOSE
OF AUTHORIZING ANY OF THE FOREGOING.


(J)            INVOLUNTARY BANKRUPTCY PROCEEDING.  A CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST THE BORROWER OR ANY CREDIT PARTY THEREOF IN ANY COURT
OF COMPETENT JURISDICTION SEEKING (I) RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS
(AS NOW OR HEREAFTER IN EFFECT) OR UNDER ANY OTHER LAWS, DOMESTIC OR FOREIGN,
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP OR ADJUSTMENT OF
DEBTS, OR (II) THE APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR
THE LIKE FOR THE BORROWER OR ANY CREDIT PARTY THEREOF OR FOR ALL OR ANY
SUBSTANTIAL PART OF THEIR RESPECTIVE ASSETS, DOMESTIC OR FOREIGN, AND SUCH CASE
OR PROCEEDING SHALL CONTINUE WITHOUT DISMISSAL OR STAY FOR A PERIOD OF SIXTY
(60) CONSECUTIVE DAYS, OR AN ORDER GRANTING THE RELIEF REQUESTED IN SUCH CASE OR
PROCEEDING (INCLUDING, BUT NOT LIMITED TO, AN ORDER FOR RELIEF UNDER SUCH
FEDERAL BANKRUPTCY LAWS) SHALL BE ENTERED.


(K)           FAILURE OF AGREEMENTS.  ANY PROVISION OF THIS AGREEMENT OR ANY
PROVISION OF ANY OTHER LOAN DOCUMENT SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON THE BORROWER OR ANY OTHER CREDIT PARTY PARTY THERETO OR ANY SUCH
PERSON SHALL SO STATE IN WRITING OR, IF APPLICABLE, ANY LOAN DOCUMENT SHALL FOR
ANY REASON CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN ON, OR
SECURITY INTEREST IN, ANY OF THE ASSETS OR PROPERTIES PURPORTED TO BE COVERED
THEREBY.


(L)            TERMINATION EVENT.  THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS: (I) ANY CREDIT PARTY OR ANY ERISA AFFILIATE FAILS TO MAKE FULL PAYMENT
WHEN DUE OF ALL AMOUNTS WHICH, UNDER

70


--------------------------------------------------------------------------------



THE PROVISIONS OF ANY PENSION PLAN OR SECTION 412 OF THE CODE, ANY CREDIT PARTY
OR ANY ERISA AFFILIATE IS REQUIRED TO PAY AS CONTRIBUTIONS THERETO AND SUCH
FAILURE COULD REASONABLY BE LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT OR (II) A TERMINATION EVENT.


(M)          JUDGMENT.

(I)            A JUDGMENT IN CONNECTION WITH THE CLASS ACTION SUIT IN AN
AGGREGATE AMOUNT IN EXCESS OF $50,000,000 (TO THE EXTENT NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE
COVERAGE) SHALL BE ENTERED AGAINST THE BORROWER OR ANY CREDIT PARTY BY ANY COURT
AND SUCH JUDGMENT SHALL CONTINUE WITHOUT HAVING BEEN DISCHARGED, VACATED OR
STAYED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF, OR

(II)           ANY OTHER JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY NOT REFERRED
TO IN THE FOREGOING CLAUSE (I), WHICH CAUSES THE AGGREGATE AMOUNT OF ALL SUCH
JUDGMENTS UNDER THIS CLAUSE (II) TO EXCEED $10,000,000 IN ANY FISCAL YEAR (TO
THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE
INSURER DOES NOT DISPUTE COVERAGE) SHALL BE ENTERED AGAINST THE BORROWER OR ANY
CREDIT PARTY BY ANY COURT AND SUCH JUDGMENT OR ORDER SHALL CONTINUE WITHOUT
HAVING BEEN DISCHARGED, VACATED OR STAYED FOR A PERIOD OF THIRTY (30) DAYS AFTER
THE ENTRY THEREOF.


(N)           ENVIRONMENTAL.  ANY ONE OR MORE ENVIRONMENTAL CLAIMS SHALL HAVE
BEEN ASSERTED AGAINST THE BORROWER OR ANY CREDIT PARTY; THE BORROWER AND ANY
CREDIT PARTY WOULD BE REASONABLE LIKELY TO INCUR LIABILITY AS A RESULT THEREOF;
AND SUCH LIABILITY WOULD BE REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE,
TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 11.2       REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, WITH
THE CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE
REQUEST OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO
THE BORROWER:


(A)           ACCELERATION; TERMINATION OF FACILITIES.  TERMINATE THE
COMMITMENTS AND DECLARE THE PRINCIPAL OF AND INTEREST ON THE LOANS AND THE
REIMBURSEMENT OBLIGATIONS AT THE TIME OUTSTANDING, AND ALL OTHER AMOUNTS OWED TO
THE LENDERS AND TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL L/C OBLIGATIONS,
WHETHER OR NOT THE BENEFICIARIES OF THE THEN OUTSTANDING LETTERS OF CREDIT SHALL
HAVE PRESENTED OR SHALL BE ENTITLED TO PRESENT THE DOCUMENTS REQUIRED
THEREUNDER) AND ALL OTHER OBLIGATIONS, TO BE FORTHWITH DUE AND PAYABLE,
WHEREUPON THE SAME SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED
BY EACH CREDIT PARTY, ANYTHING IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS TO
THE CONTRARY NOTWITHSTANDING, AND TERMINATE THE CREDIT FACILITY AND ANY RIGHT OF
THE BORROWER TO REQUEST BORROWINGS OR LETTERS OF CREDIT THEREUNDER; PROVIDED,
THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT SPECIFIED IN SECTION 11.1(I) OR
(J), THE CREDIT FACILITY SHALL BE AUTOMATICALLY TERMINATED AND ALL OBLIGATIONS
SHALL AUTOMATICALLY BECOME DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST
OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY EACH CREDIT
PARTY, ANYTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING.


(B)           LETTERS OF CREDIT.  WITH RESPECT TO ALL LETTERS OF CREDIT WITH
RESPECT TO WHICH PRESENTMENT FOR HONOR SHALL NOT HAVE OCCURRED AT THE TIME OF AN
ACCELERATION PURSUANT TO THE

71


--------------------------------------------------------------------------------



PRECEDING PARAGRAPH, THE BORROWER SHALL AT SUCH TIME DEPOSIT IN A CASH
COLLATERAL ACCOUNT OPENED BY THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AGGREGATE THEN UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT.  AMOUNTS
HELD IN SUCH CASH COLLATERAL ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT TO THE PAYMENT OF DRAFTS DRAWN UNDER SUCH LETTERS OF CREDIT, AND THE
UNUSED PORTION THEREOF AFTER ALL SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR
BEEN FULLY DRAWN UPON, IF ANY, SHALL BE APPLIED TO REPAY THE OTHER OBLIGATIONS
ON A PRO RATA BASIS.  AFTER ALL SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR
BEEN FULLY DRAWN UPON, THE REIMBURSEMENT OBLIGATION SHALL HAVE BEEN SATISFIED
AND ALL OTHER OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, THE BALANCE, IF ANY, IN
SUCH CASH COLLATERAL ACCOUNT SHALL BE RETURNED TO THE BORROWER.


(C)           RIGHTS OF COLLECTION.  EXERCISE ON BEHALF OF THE LENDERS ALL OF
ITS OTHER RIGHTS AND REMEDIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
APPLICABLE LAW, IN ORDER TO SATISFY ALL OF THE BORROWER’S OBLIGATIONS.


SECTION 11.3       RIGHTS AND REMEDIES CUMULATIVE; NON-WAIVER; ETC.  THE
ENUMERATION OF THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS SET FORTH IN THIS AGREEMENT IS NOT INTENDED TO BE EXHAUSTIVE AND THE
EXERCISE BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF ANY RIGHT OR REMEDY
SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER RIGHTS OR REMEDIES, ALL OF WHICH
SHALL BE CUMULATIVE, AND SHALL BE IN ADDITION TO ANY OTHER RIGHT OR REMEDY GIVEN
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR THAT MAY NOW OR HEREAFTER EXIST
AT LAW OR IN EQUITY OR BY SUIT OR OTHERWISE.  NO DELAY OR FAILURE TO TAKE ACTION
ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT,
POWER OR PRIVILEGE SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY EVENT OF DEFAULT.  NO COURSE OF
DEALING BETWEEN THE  BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS OR THEIR
RESPECTIVE AGENTS OR EMPLOYEES SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE
ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO
CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT.


SECTION 11.4       CREDITING OF PAYMENTS AND PROCEEDS.  IN THE EVENT THAT THE
BORROWER SHALL FAIL TO PAY ANY OF THE OBLIGATIONS WHEN DUE AND THE OBLIGATIONS
HAVE BEEN ACCELERATED PURSUANT TO SECTION 11.2, ALL PAYMENTS RECEIVED BY THE
LENDERS UPON THE OBLIGATIONS AND ALL NET PROCEEDS FROM THE ENFORCEMENT OF THE
OBLIGATIONS SHALL BE APPLIED:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including

72


--------------------------------------------------------------------------------


any accrued and unpaid interest thereon and any periodic payments in respect of
Interest Rate Contracts, but excluding any termination payments paid pursuant to
clause Fourth) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (including any termination
payments then due in connection with Hedging Obligations) (ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them);

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.


SECTION 11.5       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF
THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY CREDIT PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE
OF WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR
OTHERWISE:


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE
ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT
AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS
AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 3.3, 4.3 AND 13.3) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

73


--------------------------------------------------------------------------------



ARTICLE XII


THE ADMINISTRATIVE AGENT


SECTION 12.1       APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS AND THE
ISSUING LENDER HEREBY IRREVOCABLY APPOINTS WACHOVIA TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING LENDER, AND NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL HAVE RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


SECTION 12.2       RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE
AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A
LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


SECTION 12.3       EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be

74


--------------------------------------------------------------------------------


necessary, under the circumstances as provided in Section 11.2 and Section 13.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 12.4       RELIANCE BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT,
DOCUMENT OR OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR
INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND
TO HAVE BEEN SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY
CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE OF A LETTER OF
CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A LENDER OR
THE ISSUING LENDER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER OR THE ISSUING LENDER UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER OR THE ISSUING
LENDER PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF
CREDIT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE
COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN
ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


SECTION 12.5       DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM
ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY
THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


SECTION 12.6       RESIGNATION OF ADMINISTRATIVE AGENT.


(A)           THE ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS
RESIGNATION TO THE LENDERS, THE ISSUING LENDER AND THE BORROWER.  UPON RECEIPT
OF ANY SUCH NOTICE OF RESIGNATION,

75


--------------------------------------------------------------------------------



THE REQUIRED LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO
APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES,
OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO
SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL
HAVE ACCEPTED SUCH APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE RETIRING
ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING LENDER,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH
ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH
RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE
AND (I) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE
CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF
THE LENDERS OR THE ISSUING LENDER UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING
ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH
TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (II) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND THE ISSUING
LENDER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS PARAGRAPH.  UPON THE
ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH
SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE
RETIRING (OR RETIRED) ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS
DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT
ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS PARAGRAPH).  THE FEES
PAYABLE BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS
THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER
AND SUCH SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND
SECTION 13.3 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN
RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE
RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


(B)           ANY RESIGNATION BY WACHOVIA AS ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION SHALL ALSO CONSTITUTE ITS RESIGNATION AS ISSUING LENDER AND
SWINGLINE LENDER.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
ISSUING LENDER AND SWINGLINE LENDER, (B) THE RETIRING ISSUING LENDER AND
SWINGLINE LENDER SHALL BE DISCHARGED FROM ALL OF THEIR RESPECTIVE DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND (C) THE SUCCESSOR
ISSUING LENDER SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF
CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER
ARRANGEMENT SATISFACTORY TO THE RETIRING ISSUING LENDER TO EFFECTIVELY ASSUME
THE OBLIGATIONS OF THE RETIRING ISSUING LENDER WITH RESPECT TO SUCH LETTERS OF
CREDIT.


SECTION 12.7       NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH
LENDER AND THE ISSUING LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF
THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER AND THE ISSUING LENDER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER

76


--------------------------------------------------------------------------------



LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


SECTION 12.8       NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE SYNDICATION AGENTS, DOCUMENTATION AGENTS,
CO-AGENTS, BOOK MANAGER, LEAD MANAGER, ARRANGER, LEAD ARRANGER OR CO-ARRANGER
LISTED ON THE COVER PAGE OR SIGNATURE PAGES HEREOF SHALL HAVE ANY POWERS, DUTIES
OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A LENDER OR
THE ISSUING LENDER HEREUNDER.


SECTION 12.9       COLLATERAL AND GUARANTY MATTERS.  THE LENDERS IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION,


(A)           TO RELEASE ANY LIEN ON ANY COLLATERAL GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF ITSELF AND THE LENDERS, UNDER
ANY LOAN DOCUMENT (I) UPON REPAYMENT OF THE OUTSTANDING PRINCIPAL OF AND ALL
ACCRUED INTEREST ON THE LOANS, PAYMENT OF ALL OUTSTANDING FEES AND EXPENSES
HEREUNDER, THE TERMINATION OF THE LENDERS’ COMMITMENTS AND THE EXPIRATION,
TERMINATION, CASH COLLATERALIZATION IN FULL OR OTHER DEFEASANCE IN FULL OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)
SUBJECT TO SECTION 13.2, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS;


(B)           TO SUBORDINATE OR RELEASE ANY LIEN ON ANY COLLATERAL GRANTED TO OR
HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY
PERMITTED LIEN; AND


(C)           TO RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE
SUBSIDIARY GUARANTY AGREEMENT AND ANY OTHER LOAN DOCUMENTS IF SUCH PERSON CEASES
TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.


ARTICLE XIII


MISCELLANEOUS


SECTION 13.1       NOTICES.


(A)           METHOD OF COMMUNICATION.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE IN WRITING (FOR
PURPOSES HEREOF, THE TERM “WRITING” SHALL INCLUDE INFORMATION IN ELECTRONIC
FORMAT SUCH AS ELECTRONIC MAIL AND INTERNET WEB PAGES), OR BY TELEPHONE
SUBSEQUENTLY CONFIRMED IN WRITING.  ANY NOTICE SHALL BE EFFECTIVE IF DELIVERED
BY HAND DELIVERY OR SENT VIA ELECTRONIC MAIL, POSTING ON AN INTERNET WEB PAGE,
TELECOPY, RECOGNIZED OVERNIGHT COURIER SERVICE OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE

77


--------------------------------------------------------------------------------



PRESUMED TO BE RECEIVED BY A PARTY HERETO (I) ON THE DATE OF DELIVERY IF
DELIVERED BY HAND OR SENT BY ELECTRONIC MAIL OR TELECOPY, (II) ON THE NEXT
BUSINESS DAY IF SENT BY RECOGNIZED OVERNIGHT COURIER SERVICE, (III) ON THE THIRD
BUSINESS DAY FOLLOWING THE DATE SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED
AND (IV) UPON THE DEEMED RECEIPT PURSUANT TO CLAUSE (I) ABOVE BY THE INTENDED
RECIPIENT AT ITS ELECTRONIC MAIL ADDRESS OF NOTIFICATION THAT ANY NOTICE OR
COMMUNICATION THAT HAS BEEN POSTED TO AN INTERNET WEBPAGE IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.  A TELEPHONIC NOTICE TO THE
ADMINISTRATIVE AGENT AS UNDERSTOOD BY THE ADMINISTRATIVE AGENT WILL BE DEEMED TO
BE THE CONTROLLING AND PROPER NOTICE IN THE EVENT OF A DISCREPANCY WITH OR
FAILURE TO RECEIVE A CONFIRMING WRITTEN NOTICE.


(B)           ADDRESSES FOR NOTICES.  NOTICES TO ANY PARTY SHALL BE SENT TO IT
AT THE FOLLOWING ADDRESSES, OR ANY OTHER ADDRESS AS TO WHICH ALL THE OTHER
PARTIES ARE NOTIFIED IN WRITING.

If to the Borrower:

Transaction Systems Architects, Inc.

 

 

224 South 108th Avenue

 

 

Omaha, Nebraska 68154

 

 

Attention: Henry C. Lyons, Chief Financial Officer

 

 

Telephone No.: (646) 348-6704

 

 

Telecopy No.: (402) 390-8077

 

 

 

 

With copies to:

Jones Day

 

 

77 West Wacker

 

 

Chicago, Illinois 60601

 

 

Attention: Robert J. Graves

 

 

Telephone No.: (312) 269-4356

 

 

Telecopy No.: (312) 782-8585

 

 

 

 

If to Wachovia as

Wachovia Bank, National Association

 

Administrative Agent:

Charlotte Plaza, CP-8

 

 

201 South College Street

 

 

Charlotte, North Carolina 28288-0680

 

 

Attention: Syndication Agency Services

 

 

Telephone No.: (704) 374-2698

 

 

Telecopy No.: (704) 383-0288

 

 

 

 

With copies to:

Wachovia Bank, National Association

 

 

301 South College Street, NC5562

 

 

Charlotte, North Carolina 28288

 

 

Attention: Rob Sevin, Director

 

 

Telephone No.: (704) 383-7546

 

 

Telecopy No.: (704) 383-1625

 

 

 

 

If to any Lender:

To the address set forth on the Register

 


(C)           ADMINISTRATIVE AGENT’S OFFICE.  THE ADMINISTRATIVE AGENT HEREBY
DESIGNATES ITS OFFICE LOCATED AT THE ADDRESS SET FORTH ABOVE, OR ANY SUBSEQUENT
OFFICE WHICH SHALL HAVE BEEN SPECIFIED FOR SUCH PURPOSE BY WRITTEN NOTICE TO THE
BORROWER AND LENDERS, AS THE ADMINISTRATIVE

78


--------------------------------------------------------------------------------



AGENT’S OFFICE REFERRED TO HEREIN, TO WHICH PAYMENTS DUE ARE TO BE MADE AND AT
WHICH LOANS WILL BE DISBURSED AND LETTERS OF CREDIT REQUESTED.


SECTION 13.2       AMENDMENTS, WAIVERS AND CONSENTS.  EXCEPT AS SET FORTH BELOW
OR AS SPECIFICALLY PROVIDED IN ANY LOAN DOCUMENT, ANY TERM, COVENANT, AGREEMENT
OR CONDITION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE AMENDED
OR WAIVED BY THE LENDERS, AND ANY CONSENT GIVEN BY THE LENDERS, IF, BUT ONLY IF,
SUCH AMENDMENT, WAIVER OR CONSENT IS IN WRITING SIGNED BY THE REQUIRED LENDERS
(OR BY THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) AND
DELIVERED TO THE ADMINISTRATIVE AGENT AND, IN THE CASE OF AN AMENDMENT, SIGNED
BY THE BORROWER; PROVIDED, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL:


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 5.2 WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 11.2) OR THE AMOUNT OF LOANS OF ANY
LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER;


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR REIMBURSEMENT OBLIGATION, OR (SUBJECT TO CLAUSE (IV) OF THE
SECOND PROVISO TO THIS SECTION) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY; PROVIDED THAT ONLY THE CONSENT OF THE REQUIRED
LENDERS SHALL BE NECESSARY (I) TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY
INTEREST AT THE RATE SET FORTH IN SECTION 4.1(C) DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY
DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO
REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C OBLIGATION OR TO REDUCE ANY FEE
PAYABLE HEREUNDER;


(E)           (I) CHANGE SECTION 4.4 OR SECTION 11.4 IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY OR (II) CHANGE SECTION
11.4 IN A MANNER THAT WOULD ALTER THE ORDER IN WHICH PAYMENTS AND PROCEEDS
RECEIVED BY THE LENDERS ARE APPLIED TO REPAY THE OBLIGATIONS, IN EITHER CASE
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


(F)            CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


(G)           RELEASE ANY SUBSIDIARY GUARANTOR FROM THE SUBSIDIARY GUARANTY
AGREEMENT (OTHER THAN AS AUTHORIZED IN SECTION 12.9), WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; OR


(H)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, IF ANY, OR
RELEASE ANY SECURITY DOCUMENT (OTHER THAN AS AUTHORIZED IN SECTION 12.9 OR AS
OTHERWISE SPECIFICALLY PERMITTED OR

79


--------------------------------------------------------------------------------



CONTEMPLATED IN THIS AGREEMENT OR THE APPLICABLE SECURITY DOCUMENT) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


PROVIDED FURTHER, THAT (I) NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN
WRITING AND SIGNED BY THE ISSUING LENDER IN ADDITION TO THE LENDERS REQUIRED
ABOVE, AFFECT THE RIGHTS OR DUTIES OF THE ISSUING LENDER UNDER THIS AGREEMENT OR
ANY LETTER OF CREDIT APPLICATION RELATING TO ANY LETTER OF CREDIT ISSUED OR TO
BE ISSUED BY IT; (II) NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY THE SWINGLINE LENDER IN ADDITION TO THE LENDERS REQUIRED ABOVE,
AFFECT THE RIGHTS OR DUTIES OF THE SWINGLINE LENDER UNDER THIS AGREEMENT; (III)
NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY THE
ADMINISTRATIVE AGENT IN ADDITION TO THE LENDERS REQUIRED ABOVE, AFFECT THE
RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT; (IV) THE FEE LETTER MAY BE AMENDED, OR RIGHTS OR PRIVILEGES
THEREUNDER WAIVED, IN A WRITING EXECUTED ONLY BY THE PARTIES THERETO AND (V)
SOLELY FOR THE PURPOSES OF SECTION 5.3(B), NO WAIVER OF A DEFAULT OR EVENT OF
DEFAULT SHALL BE EFFECTIVE WITHOUT THE CONSENT OF LENDERS HOLDING MORE THAN
FIFTY PERCENT (50%) OF THE REVOLVING CREDIT COMMITMENTS (OR IF THE REVOLVING
CREDIT FACILITY HAS BEEN TERMINATED, LENDERS HOLDING MORE THAN FIFTY PERCENT
(50%) OF THE AGGREGATE EXTENSIONS OF CREDIT THEREUNDER).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER SHALL HAVE ANY RIGHT TO
APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT HEREUNDER, EXCEPT THAT
THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED OR EXTENDED WITHOUT THE
CONSENT OF SUCH LENDER.

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Revolving Credit Commitment pursuant to
Section 2.7 or any Incremental Term Loans pursuant to Section 2.8, including,
without limitation, amendments to permit such increases in the Revolving Credit
Commitment and any Incremental Term Loans to share ratably in the benefits of
this Agreement and the other Loan Documents and to include appropriately any
Lenders under such increases in the Revolving Credit Commitment and any
Incremental Term Loans in any determination of Required Lenders; provided that
no such amendment shall adversely affect in any material respect the rights of
any Lender, in each case, without the written consent of such Lender.


SECTION 13.3       EXPENSES; INDEMNITY.


(A)           COSTS AND EXPENSES.  THE BORROWER AND ANY OTHER CREDIT PARTY,
JOINTLY AND SEVERALLY, SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING LENDER IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING LENDER) IN

80


--------------------------------------------------------------------------------



CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT
ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


(B)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
CLAIMS OR CIVIL PENALTIES OR FINES ASSESSED BY OFAC), DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER CREDIT PARTY
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM
RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER CREDIT PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR (V) ANY CLAIM
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS OR CIVIL PENALTIES OR
FINES ASSESSED BY OFAC), INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER
OR NOT THE ADMINISTRATIVE AGENT OR ANY LENDER IS A PARTY THERETO) AND THE
PROSECUTION AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
LOANS, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENTS CONTEMPLATED BY
OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS AND CONSULTANT’S
FEES, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE
TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER CLAUSE (A) OR (B) OF
THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE ISSUING LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE ISSUING LENDER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S COMMITMENT PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR

81


--------------------------------------------------------------------------------



INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE ISSUING LENDER IN ITS
CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING
FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR ISSUING LENDER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE
(C) ARE SUBJECT TO THE PROVISIONS OF SECTION 4.7.


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN CLAUSE (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
PROMPTLY AFTER DEMAND THEREFOR.


SECTION 13.4       RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, EACH LENDER, THE ISSUING LENDER, THE SWINGLINE LENDER AND
EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM
TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND
APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER
CURRENCY) AT ANY TIME OWING BY SUCH LENDER, THE ISSUING LENDER, THE SWINGLINE
LENDER OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER
OR SUCH CREDIT PARTY NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO SUCH LENDER, THE ISSUING LENDER OR THE SWINGLINE LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER, THE ISSUING LENDER OR THE SWINGLINE
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER OR SUCH CREDIT PARTY MAY
BE CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER, THE
ISSUING LENDER OR THE SWINGLINE LENDER DIFFERENT FROM THE BRANCH OR OFFICE
HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH
LENDER, THE ISSUING LENDER, THE SWINGLINE LENDER AND THEIR RESPECTIVE AFFILIATES
UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) THAT SUCH LENDER, THE ISSUING LENDER, THE SWINGLINE LENDER OR
THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER, THE ISSUING LENDER AND THE
SWINGLINE LENDER AGREES TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION; PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


SECTION 13.5       GOVERNING LAW.

82


--------------------------------------------------------------------------------



(A)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

83


--------------------------------------------------------------------------------


SECTION 13.6       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7       Reversal of Payments.  To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of any
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 13.8       Injunctive Relief; Punitive Damages.


(A)           THE BORROWER RECOGNIZES THAT, IN THE EVENT THE BORROWER FAILS TO
PERFORM, OBSERVE OR DISCHARGE ANY OF ITS OBLIGATIONS OR LIABILITIES UNDER THIS
AGREEMENT, ANY REMEDY OF LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE LENDERS.
THEREFORE, THE BORROWER AGREES THAT THE LENDERS, AT THE LENDERS’ OPTION, SHALL
BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE
WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES.


(B)           THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER (ON BEHALF
OF ITSELF AND THE CREDIT PARTIES) HEREBY AGREE THAT NO SUCH PERSON SHALL HAVE A
REMEDY OF PUNITIVE OR EXEMPLARY DAMAGES AGAINST ANY OTHER PARTY TO A LOAN
DOCUMENT AND EACH SUCH PERSON HEREBY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR
EXEMPLARY DAMAGES THAT THEY MAY NOW HAVE OR MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER SUCH DISPUTE IS RESOLVED THROUGH
ARBITRATION OR JUDICIALLY.

SECTION 13.9       Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the

84


--------------------------------------------------------------------------------


Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 13.10     Successors and Assigns; Participations.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
NEITHER THE BORROWER NOR ANY OTHER CREDIT PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION
OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D) OF THIS
SECTION, NEW LENDERS PURSUANT TO SECTION 2.7 OR SECTION 2.8 AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT AND THE LOANS AT THE TIME OWING
TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)           IN ANY CASE NOT DESCRIBED IN PARAGRAPH (B)(I)(A) OF THIS SECTION,
THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT COMMITMENT (WHICH FOR THIS PURPOSE
INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE REVOLVING CREDIT
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $5,000,000, UNLESS
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

85


--------------------------------------------------------------------------------


(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE REVOLVING
CREDIT COMMITMENT ASSIGNED;

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY PARAGRAPH (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)          THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (X) A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT, (Y) SUCH
ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OR (Z)
SUCH ASSIGNMENT IS MADE DURING THE PERIOD COMMENCING ON THE CLOSING DATE AND
ENDING ON THE DATE THAT IS NINETY (90) DAYS FOLLOWING THE CLOSING DATE;

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT
OF THE REVOLVING CREDIT FACILITY IF SUCH ASSIGNMENT IS TO A PERSON THAT IS NOT A
LENDER WITH A REVOLVING CREDIT COMMITMENT, AN AFFILIATE OF SUCH LENDER OR AN
APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

(C)           THE CONSENTS OF THE ISSUING LENDER AND THE SWINGLINE LENDER (SUCH
CONSENTS NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY
ASSIGNMENT THAT INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN
EXPOSURE UNDER ONE OR MORE LETTERS OF CREDIT (WHETHER OR NOT THEN OUTSTANDING)
OR FOR ANY ASSIGNMENT IN RESPECT OF THE REVOLVING CREDIT FACILITY.

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500 FOR EACH ASSIGNMENT,
AND THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE
AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

(V)           NO ASSIGNMENT TO BORROWER.  NO SUCH ASSIGNMENT SHALL BE MADE TO
THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES.

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3

86


--------------------------------------------------------------------------------


with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN
CHARLOTTE, NORTH CAROLINA, A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO
IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE REVOLVING CREDIT COMMITMENT OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING
TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENT AND/OR THE LOANS
OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE
BORROWER, THE ADMINISTRATIVE AGENT, ISSUING LENDER, SWINGLINE LENDER AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
13.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.8,
4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 4.6 as though it were a Lender.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 4.10 AND 4.11 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 4.11 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND

87


--------------------------------------------------------------------------------



SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
4.11(E) AS THOUGH IT WERE A LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

SECTION 13.11     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or any action or proceeding relating
to this Agreement or any other Loan Document (or any Hedging Agreement with a
Lender or the Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any purchasing Lender, proposed purchasing
Lender, Participant or proposed Participant, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to an investor or prospective investor
in an Approved Fund that also agrees that Information shall be used solely for
the purpose of evaluating an investment in such Approved Fund, (iv) to a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in an Approved Fund in connection with the administration, servicing and
reporting on the assets serving as collateral for an Approved Fund, or (v) to a
nationally recognized rating agency that requires access to information
regarding the Borrower and its Subsidiaries, the Loans and Loan Documents in
connection with ratings issued with respect to an Approved Fund, (g) with the
consent of the Borrower, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates.  For purposes of this Section, “Information”
means all information received from any Credit Party relating to any Credit
Party or any of its respective businesses, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the

88


--------------------------------------------------------------------------------


case of information received from a Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 13.12     Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 13.14     Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

SECTION 13.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 13.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement or any document or instrument
delivered in connection herewith by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

SECTION 13.18     Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other

89


--------------------------------------------------------------------------------


Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

SECTION 13.19     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 13.20     Advice of Counsel, No Strict Construction.  Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

SECTION 13.21     USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and Subsidiary Guarantors, which information includes
the name and address of each Borrower and Subsidiary Guarantor and other
information that will allow such Lender to identify such Borrower or Subsidiary
Guarantor in accordance with the Act.

SECTION 13.22     Inconsistencies with Other Documents; Independent Effect of
Covenants.


(A)           IN THE EVENT THERE IS A CONFLICT OR INCONSISTENCY BETWEEN THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
CONTROL; PROVIDED THAT ANY PROVISION OF THE OTHER LOAN DOCUMENTS WHICH IMPOSES
ADDITIONAL BURDENS ON THE BORROWER OR ITS SUBSIDIARIES OR FURTHER RESTRICTS THE
RIGHTS OF THE BORROWER OR ITS SUBSIDIARIES OR GIVES THE ADMINISTRATIVE AGENT OR
LENDERS ADDITIONAL RIGHTS SHALL NOT BE DEEMED TO BE IN CONFLICT OR INCONSISTENT
WITH THIS AGREEMENT AND SHALL BE GIVEN FULL FORCE AND EFFECT.


(B)           THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT EACH COVENANT
CONTAINED IN ARTICLES VIII, IX, OR X HEREOF SHALL BE GIVEN INDEPENDENT EFFECT. 
ACCORDINGLY, THE BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION OR OTHER ACT
OTHERWISE PERMITTED UNDER ANY COVENANT CONTAINED IN ARTICLES VIII, IX, OR X IF,
BEFORE OR AFTER GIVING EFFECT TO SUCH TRANSACTION OR ACT, THE BORROWER SHALL OR
WOULD BE IN BREACH OF ANY OTHER COVENANT CONTAINED IN ARTICLES VIII, IX, OR X.

[Signature pages to follow]

90


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

TRANSACTION SYSTEMS ARCHITECTS, INC., as Borrower

By:

 /s/ David R. Bankhead

 

 

Senior Vice President

 

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

By:

 /s/ Robert Sevin

 

 

Director

 

 

 

 

Bank of America, N.A., as Lender

 

By:

 /s/ Aileen Supeña

 

 

Vice President

 

 

 

 

U.S. Bank National Association, as Lender

 

By:

/s/ Joseph T. Sullivan III

 

 

Vice President

 

 

 

 

LaSalle Bank National Association, as Lender

 

By:

 /s/ David Gardner

 

 

First Vice President

 

 

 

 

Citizens Bank of Massachusetts, as Lender

 

By:

 /s/ Victoria P. Lazzell

 

 

Senior Vice President

 

 

 

 

Sovereign Bank, as Lender

 


--------------------------------------------------------------------------------


 

 

By:

 /s/ Gregory M. Batsevitsky

 

 

Vice President

 

 

 

 

Comerica Bank, as Lender

 

By:

 /s/ Timothy O’Rourke

 

 

Vice President

 

 

 

 

Union Bank of California, N.A., as Lender

 

By:

 /s/ Matthew R. Krajniak

 

 

Assistant Vice President

 

 

 

 

Bank of the West, as Lender

 

By:

 /s/ William Honke

 

 

Vice President

 

 

 

 

Fifth Third Bank, an Ohio Banking Corporation, as Lender

 

By:

 /s/ Christopher D. Jones

 

 

Vice President

 

 

 

 

First National Bank of Omaha, as Lender

 

By:

 /s/ Marc T. Wisdom

 

 

Second Vice President

 


--------------------------------------------------------------------------------